Exhibit 10.4

IN ACCORDANCE WITH ITEM 601(B)(10)(IV) OF REGULATION S-K, CERTAIN PORTIONS OF
THIS EXHIBIT HAVE BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM TO NEW SENIOR INVESTMENT INC. IF
PUBLICLY DISCLOSED. THE OMISSIONS HAVE BEEN INDICATED BY “[**REDACTED**].”

EXECUTION VERSION

PURCHASE AND SALE AGREEMENT

BETWEEN

EACH PARTY LISTED AS A “SELLER” ON SCHEDULE I

AS SELLER

AND

EACH PARTY LISTED AS A “PURCHASER” ON SCHEDULE I

AS PURCHASER

DATED: OCTOBER 31, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

     1  

ARTICLE II PURCHASE AND SALE & PURCHASE PRICE

     1  

2.1

 

Purchase and Sale

     1  

2.2

 

Purchase Price

     2  

ARTICLE III ESCROW PROVISIONS

     2  

3.1

 

Escrow Agent as Stakeholder Only

     2  

3.2

 

Escrow Agent Acknowledgement

     3  

3.3

 

Deposit Escrow Account

     3  

ARTICLE IV DUE DILIGENCE; TITLE

     3  

4.1

 

Inspection of the Properties

     3  

4.2

 

Property Documents

     4  

4.3

 

Permitted Exceptions

     4  

4.4

 

Existing Security Documents/Monetary Liens/Voluntary Encumbrances

     5  

4.5

 

Employees

     6  

4.6

 

Subsequently Disclosed Exceptions

     6  

4.7

 

Notices of Commencement

     7  

4.8

 

[**REDACTED**]

     7  

4.9

 

Replacement Title Company

     7  

ARTICLE V CLOSING

     7  

5.1

 

Closing Date

     7  

5.2

 

Seller Closing Deliveries

     9  

5.3

 

Purchaser Closing Deliveries

     11  

5.4

 

Closing Prorations and Adjustments

     12  

5.5

 

Post-Closing Adjustments

     15  

5.6

 

Closing Costs

     16  

5.7

 

Possession

     16  

5.8

 

Survival

     17  

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

     17  

6.1

 

Seller’s Representations

     17  

6.2

 

AS-IS

     21  

6.3

 

Representations and Warranties of Purchaser

     23  

ARTICLE VII ADDITIONAL COVENANTS/AGREEMENTS OF SELLER AND PURCHASER

     24  

7.1

 

Interim Operations

     24  

7.2

 

Tax Reduction Proceedings

     27  

7.3

 

Termination of Affiliate Agreements

     28  

7.4

 

Termination of Management Agreements

     28  

7.5

 

Trademarks

     28  

 

i



--------------------------------------------------------------------------------

7.6

 

State and Local Requirements of Transfer

     28  

7.7

 

Property Appraisals

     28  

7.8

 

Tax Clearance Certificates

     29  

7.9

 

Barkley Project

     30  

7.10

 

Intentionally Omitted

     30  

7.11

 

Florida Generator Installation

     30  

7.12

 

Additional Covenants

     30  

ARTICLE VIII CONDITIONS PRECEDENT TO CLOSING

     32  

8.1

 

Purchaser’s Conditions to Closing

     32  

8.2

 

Seller’s Conditions to Closing

     33  

ARTICLE IX INDEMNIFICATION & SURVIVAL PROVISIONS

     34  

9.1

 

Effective Date; Survival

     34  

9.2

 

Indemnification by Seller

     34  

9.3

 

Indemnification by Purchaser

     35  

9.4

 

Limitations on Indemnification

     35  

9.5

 

Indemnification Procedures

     35  

9.6

 

Tax Treatment

     37  

9.7

 

Exclusive Remedy

     37  

9.8

 

Manner of Payment

     37  

9.9

 

Brokerage

     37  

ARTICLE X DEFAULT AND REMEDIES

     37  

10.1

 

Purchaser Default

     37  

10.2

 

Seller Default

     39  

10.3

 

Partial Termination

     39  

ARTICLE XI CASUALTY; EMINENT DOMAIN

     39  

11.1

 

Minor Casualty

     39  

11.2

 

Major Casualty

     40  

11.3

 

Minor Condemnation

     40  

11.4

 

Major Condemnation

     40  

11.5

 

Removal of Affected Property

     41  

ARTICLE XII STATE SPECIFIC PROVISIONS

     41  

12.1

 

Mississippi Withholding Tax

     41  

12.2

 

ORS 93.040 Disclaimer

     41  

12.3

 

Pennsylvania Provisions

     42  

12.4

 

New Hampshire Statutory Disclosures

     43  

12.5

 

Texas Statutory Disclosures

     43  

12.6

 

Florida Radon Disclosures

     43  

12.7

 

California State Provisions

     43  

12.8

 

Georgia Provisions

     45  

12.9

 

Arizona Provisions

     45  

 

ii



--------------------------------------------------------------------------------

ARTICLE XIII MISCELLANEOUS

     46  

13.1

 

Binding Effect of Agreement

     46  

13.2

 

Exhibits; Schedules; Annexes

     46  

13.3

 

Assignability

     46  

13.4

 

Captions

     46  

13.5

 

Number and Gender of Words

     46  

13.6

 

Notices

     46  

13.7

 

Governing Law and Venue

     47  

13.8

 

Guarantor

     48  

13.9

 

Entire Agreement

     49  

13.10

 

Amendments

     49  

13.11

 

Severability

     49  

13.12

 

Multiple Counterparts/Facsimile Signatures

     49  

13.13

 

Construction

     49  

13.14

 

Confidentiality/Press Releases

     50  

13.15

 

Time of the Essence

     50  

13.16

 

Waiver

     50  

13.17

 

Time Periods

     51  

13.18

 

No Personal Liability of Officers, Trustees or Directors

     51  

13.19

 

No Recording

     51  

13.20

 

Relationship of Parties

     51  

13.21

 

Survival

     51  

13.22

 

Multiple Purchasers

     51  

13.23

 

Multiple Sellers

     51  

13.24

 

WAIVER OF JURY TRIAL

     52  

13.25

 

Principles of Construction

     52  

13.26

 

Post-Closing Cooperation

     52  

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBITS

 

Exhibit A

 

Legal Description

Exhibit B

 

Form of Bill of Sale

Exhibit C

 

Form of General Assignment and Assumption

Exhibit D

 

Form of Resident Agreements Assignment

Exhibit E

 

Form of Title Affidavit

Exhibit F-1

 

Form of Resident Notification

Exhibit F-2

 

Form of Vendor Notification

Exhibit G

 

Affiliate Agreements

Exhibit H-1

 

Form of Seller’s Bring Down Certificate

Exhibit H-2

 

Form of Purchaser’s Bring Down Certificate

Exhibit I

 

Intentionally Omitted

Exhibit J-1

 

Interim Sublease

Exhibit J-2

 

Assignment of Management Agreement

Exhibit K

 

[**REDACTED**]

Exhibit L

 

Allocation of Closing Costs

Exhibit M

 

Assigned Contracts

Exhibit N

 

FIRPTA Affidavit

Exhibit O

 

Intentionally Omitted

Exhibit P

 

[**REDACTED**]

Exhibit Q

 

Assignment of Lease

Exhibit R

 

New Hampshire Statutory Disclosures

Exhibit S

 

Forms of Deeds

Exhibit T

 

Texas Municipal Utility District Notice

 

i



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

 

Sellers; Purchasers; Property Names and Addresses

Schedule II

 

Managers & Management Agreements

Schedule III

 

Seller Title Obligations

Schedule 5.2.22

 

Seller Estoppels

Schedule 5.4.9

 

Capital Improvement Projects

Schedule 6.1.3

 

Proceedings

Schedule 6.1.4(a)

 

Property Contracts

Schedule 6.1.4(b)

 

Contract Defaults

Schedule 6.1.8

 

Rent Rolls

Schedule 6.1.10

 

Violations

Schedule 6.1.13

 

Rights and Options

Schedule 6.1.14

 

Required Consents

Schedule 6.1.15(a)

 

Permits and Operating Licenses

Schedule 6.1.15(b)

 

Third Party Payor Programs

Schedule 6.1.17

 

Property Statements

Schedule 7.9

 

Barkley Project

Schedule 7.11

 

Florida Generator Projects

Schedule 7.12.2

 

Licensing Survey Issues

ANNEXES

 

Annex 1

 

Defined Terms

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 31st day of October, 2019 (the “Effective Date”), by and among each party
listed as a “PropCo Seller” on Schedule I attached hereto and made a part
hereof, having a principal address at c/o New Senior Investment Group Inc., 1345
Avenue of the Americas, New York, New York 10105 (individually or collectively,
as the context requires, jointly and severally “PropCo Seller”) and each party
listed as an “OpCo Seller” on Schedule I attached hereto and made a part hereof,
having a principal address at c/o New Senior Investment Group Inc., 1345 Avenue
of the Americas, New York, New York 10105 (individually or collectively, as the
context requires, jointly and severally “OpCo Seller” and, together with PropCo
Seller, individually or collectively as the context may require, jointly and
severally, “Seller”) and each party listed as a “Purchaser” on Schedule I,
having a principal address at One Seagate, Suite 1500, Toledo, Ohio 43604
(individually or collectively, as the context requires, “Purchaser”).

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
intending to be legally bound, Seller and Purchaser hereby agree as follows:

RECITALS

Each PropCo Seller owns the real property identified as being owned by such
PropCo Seller on Schedule I (or, in the case of Glen Riddle, owns a portion of
the Glen Riddle property and leases a portion of that certain real property that
constitutes the premises under the Glen Riddle Lease (such leased property, the
“Glen Riddle Leased Property”)), as each such property is more particularly
described in Exhibit A attached hereto and made a part hereof, together with the
Improvements (as hereinafter defined) and certain related property located
thereon, which properties are identified by their addresses and the names by
which they are commonly known as set forth on Schedule I, and each OpCo Seller
owns certain personal property associated with the Property listed next to its
name on Schedule I, and PropCo Seller desires to sell, and Purchaser desires to
purchase, such real properties, together with the Improvements and certain
related property, and each OpCo Seller desires to sell, and Purchaser desires to
purchase, such personal property, in all cases, on the terms and conditions set
forth below.

ARTICLE I

DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Agreement shall have the meaning set forth in Annex 1 attached hereto and
made a part hereof.

ARTICLE II

PURCHASE AND SALE & PURCHASE PRICE

2.1    Purchase and Sale. Seller agrees to sell and convey a fee interest in the
Properties (or, in the case of the Glen Riddle Leased Property, a leasehold
interest therein) to Purchaser and Purchaser agrees to purchase the Properties
from Seller, all in accordance with the terms and conditions set forth in this
Agreement. Notwithstanding anything to the contrary contained herein, Seller
shall not sell, assign, transfer, convey or deliver to Purchaser, and Purchaser
shall not

 

1



--------------------------------------------------------------------------------

purchase, and the Properties shall not include any of the Sellers’ right, title
and interest in (i) any Property Contracts other than the Assigned Contracts and
(ii) subject to Section 7.5, the Excluded Assets. Subject to Section 7.5, for
the avoidance of doubt, Seller and Purchaser hereby agree that all right, title
and interest in and to the Seller Marks form a part of the Excluded Assets and
that, from and after the Closing, Purchaser shall not have any right, title or
interest in or to the Seller Marks, and Purchaser further shall not use the
Seller Marks for any purpose.

2.2    Purchase Price. The total purchase price (“Purchase Price”) for the
Properties shall be an amount equal to $385,000,000.00, subject to prorations
and/or adjustments required by this Agreement, payable by Purchaser as follows:

2.2.1    On or before 5:00 p.m. (Eastern) on the date that is three (3) Business
Days after the Effective Date, TIME OF THE ESSENCE, and as a condition to the
effectiveness and enforceability of this Agreement, Purchaser shall deliver to
Fidelity National Title Insurance Company (Attn: Suzanne A. Rippel) (“Escrow
Agent” or “Title Company”) a deposit in the amount of $7,700,000.00 (together
with income and interest accrued thereon and as the same may be increased in
accordance with Section 5.1, the “Deposit”) by wire transfer of immediately
available funds in accordance with the wire instructions attached hereto as
Exhibit K. Following the Initial Closing, the Deposit for all purposes hereunder
shall be deemed to be only such portion of the Deposit that remains in the
Deposit Escrow Account pursuant to Section 5.1.3.

2.2.2    The Purchase Price less the Deposit, subject to adjustment in
accordance with Section 5.4, shall be paid to and received by Escrow Agent by
wire transfer of immediately available funds no later than 2:00 p.m. (Eastern)
on the Closing Date.

2.2.3    If an Excluded Property is to be removed from the Property in
accordance with Section 4.8.3, 5.1.2 or 11.5, the Purchase Price shall be
reduced as follows: (i) first, a percentage, expressed as a fraction, shall be
determined, the numerator of which shall be the Single Property Appraised Value
for such Excluded Property and the denominator of which shall be the Total
Appraised Value (such percentage, the “EP Percentage”), (iii) second, the
percentage reduction in the Purchase Price shall be determined by subtracting
the EP Percentage from 1 (such amount, the “Purchase Price Reduction
Percentage”) and (iii) last, the Purchase Price shall be multiplied by the
Purchase Price Reduction Percentage and such amount shall be the reduced
Purchase Price.

2.2.4    All currency amounts set forth in this Agreement are expressed in
United States Dollars.

2.2.5    The provisions of this Section 2.2 shall survive the Closing.

ARTICLE III

ESCROW PROVISIONS

3.1    Escrow Agent as Stakeholder Only. The parties acknowledge that the Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience, that the Escrow Agent shall not be deemed to be the agent of either
of the parties, and the Escrow Agent shall not be liable to either of the
parties for any act or omission on its part, other than for its fraud, gross
negligence, willful misconduct or breach of its obligations under this
Agreement. Seller and

 

2



--------------------------------------------------------------------------------

Purchaser shall jointly and severally indemnify and hold the Escrow Agent
harmless from and against all out-of-pocket costs and expenses and claims,
including reasonable attorneys’ fees and disbursements, incurred in connection
with the performance of the Escrow Agent’s duties hereunder.

3.2    Escrow Agent Acknowledgement. The Escrow Agent has acknowledged its
agreement to these provisions by signing this Agreement in the place indicated
following the signatures of Seller and Purchaser.

3.3    Deposit Escrow Account.

3.3.1    The Escrow Agent shall hold the Deposit in escrow in an
interest-bearing bank account reasonably approved by Seller and Purchaser (the
“Deposit Escrow Account”). All investments of the Deposit shall be subject to
the approval of Purchaser.

3.3.2    The Escrow Agent shall hold the Deposit in escrow in the Deposit Escrow
Account until the Closing or sooner termination of this Agreement and shall hold
or apply such proceeds in accordance with the terms of this Section 3.3.2.
Seller and Purchaser understand that no interest is earned on the Deposit during
the time it takes to transfer into and out of the Deposit Escrow Account. At the
Closing, the Deposit shall be paid by the Escrow Agent to, or at the direction
of, Seller. If the Closing does not occur and either party makes a written
demand upon the Escrow Agent for payment of the Deposit, the Escrow Agent shall,
within twenty-four (24) hours thereof give written notice to the other party of
such demand. If the Escrow Agent does not receive a written objection within
five (5) Business Days after the giving of such notice, the Escrow Agent is
hereby authorized to make such payment. If the Escrow Agent does receive such
written objection within such five (5) Business Day period or if for any other
reason the Escrow Agent in good faith shall elect not to make such payment, the
Escrow Agent shall continue to hold the Deposit until otherwise directed by
joint written instructions from the parties to this Agreement or a final
judgment of a court of competent jurisdiction. However, the Escrow Agent shall
have the right at any time to deposit the Deposit with the clerk of the court of
New York County. The Escrow Agent shall give written notice of such deposit to
Seller and Purchaser. Upon such deposit the Escrow Agent shall be relieved and
discharged of all further obligations and responsibilities hereunder.

ARTICLE IV

DUE DILIGENCE; TITLE

4.1    Inspection of the Properties.

4.1.1    Seller hereby grants to Purchaser, from the Effective Date until the
earlier to occur of the Closing and a termination of this Agreement (such
period, the “Executory Period”), the right, license, permission and consent for
Purchaser and Purchaser’s employees, representatives, agents, consultants,
and/or independent contractors (collectively, the “Purchaser Parties”) to enter
upon each Property for the purposes of performing, at Purchaser’s sole cost and
expense, the Investigations (as defined in the Access Agreement), subject to and
in accordance with the terms of Sections 1 and 2 of the Access Agreement, which
terms are hereby incorporated herein by reference as if fully set forth herein,
except that (i) the “Review Period” (as defined in

 

3



--------------------------------------------------------------------------------

the Access Agreement) shall be deemed to be the Executory Period for all
purposes and (ii) the “Seller” under the Access Agreement shall be deemed to
refer to Seller and the “Purchaser” under the Access Agreement shall be deemed
to refer to Purchaser. Seller and Purchaser agree that, notwithstanding anything
contained in the Access Agreement to the contrary, the terms and provisions of
Sections 1 and 2 of the Access Agreement shall survive any termination of the
Access Agreement and upon a termination of this Agreement prior to the Closing,
Purchaser’s obligations under Sections 1(e), 1(g) and (h) of the Access
Agreement shall survive such termination.

4.2    Property Documents. Prior to the Effective Date, with respect to each
Property, Purchaser has obtained and delivered a copy to Seller of (i) a
standard form commitment or preliminary title report (each a “Title
Commitment”), together with copies of all instruments identified as exceptions
therein (together with each Title Commitment, collectively, the “Title
Documents”) and (ii) a survey (collectively, the “Surveys”).

4.3    Permitted Exceptions. The Deed delivered with respect to each Property
(or Assignment of Lease for the Glen Riddle Leased Property) pursuant to this
Agreement shall be subject only to the following, all of which shall be deemed
“Permitted Exceptions” with respect to such Property:

4.3.1    Liens for current real estate taxes, personal property taxes and
assessments which are not yet due and payable, and are subject to the prorations
and adjustments pursuant to Section 5.4.4;

4.3.2    All Resident Agreements and all Commercial Leases existing as of the
Closing Date;

4.3.3    Subject to Section 4.8 and Section 7.1.10, any laws, rules,
regulations, statutes, ordinances, orders or other legal requirements affecting
the Properties, including, without limitation, all Environmental Laws, all
zoning, land use and building laws, rules, regulations, statutes, ordinances,
orders or other legal requirements, including landmark designations and all
zoning variance and special exceptions;

4.3.4    The state of facts disclosed on the Surveys;

4.3.5    All covenants, restrictions and utility company rights, easements and
franchises relating to electricity, water, steam, gas, telephone, sewer or other
service or the right to use and maintain poles, lines, wires, cables, pipes,
boxes and other fixtures and facilities in, over, under and upon the Properties;
provided, that such covenants, restrictions and utility company rights,
easements, franchises or other rights do not materially and adversely affect any
Property or its use and/or operations;

4.3.6    All other matters which, pursuant to the terms of this Agreement, are
expressly deemed to be Permitted Exceptions;

4.3.7    Such other exceptions as the Title Company shall commit to insure over
without any additional cost or liability to Purchaser, whether such insurance is
made available in consideration of payment, bonding, indemnity of Seller or
otherwise, or made pursuant to an endorsement to the title policy;

 

4



--------------------------------------------------------------------------------

4.3.8    Any matters, defects in or objections to title to the Properties, or
title exceptions or encumbrances, arising by, through, under, on behalf of or
due to the fault of Purchaser, its Affiliates or any Purchaser Party acting on
behalf of Purchaser; provided, that such Affiliates are Affiliates at the time
such matter, defect, objection or title exception or encumbrance occurs or
arises;

4.3.9    Any exceptions set forth on Schedule B to each Title Commitment
delivered prior to the Effective Date, other than all Must Cure Exceptions and
all Mortgages; and

4.3.10    Liens of supplemental and/or escaped taxes assessed pursuant to
Chapter 3.5 commencing with Section 75 of the California Revenue and Taxation
Code.

4.4    Existing Security Documents/Monetary Liens/Voluntary Encumbrances.

4.4.1    It is understood and agreed that, notwithstanding anything herein to
the contrary, (i) any deed of trust and/or mortgage recorded against any
Property or any portion thereof which secures any Indebtedness for borrowed
money and/or any related security agreement or instrument which evidences or
secures Indebtedness of Seller (each, a “Mortgage”) shall not be deemed a
Permitted Exception, and shall be paid off, satisfied, discharged and/or cured
at or prior to Closing, (ii) without being subject to the Removal Cap Amount,
Seller shall Remove all Must Cure Exceptions prior to the Closing Date and
(iii) Purchaser shall have no obligation to object to Mortgages or Must Cure
Exceptions in order to cause Seller to Remove the same. At Closing, Seller will
use the proceeds from this Agreement to pay off each Mortgage to the extent
necessary to release any lien or encumbrance on any Property.

4.4.2    Notwithstanding anything contained herein to the contrary, Seller shall
remove all Monetary Liens recorded against the Properties and Purchaser shall
have no obligation to object to any Monetary Lien as a New Exception in order to
cause Seller to Remove the same; provided, that, if the aggregate liability (or
potential liability) with respect to all Monetary Liens recorded against all of
the Properties shall exceed Five Million Dollars ($5,000,000) (the “Removal Cap
Amount”, and any such matters giving rise to such excess amounts, the “Removal
Cap Matters”), Seller shall have no obligation under this Agreement to expend
more than the Removal Cap Amount to cure Monetary Liens and may refuse to Remove
the Removal Cap Matters (but shall be obligated to Remove whatever matter or
matters may be removed by payment of up to the Removal Cap Amount). If Seller
refuses or fails to Remove any Removal Cap Matters at or prior to the Closing
(any such Removal Cap Matter that is not so Removed prior to Closing, an
“Outstanding Removal Cap Matter”), Purchaser may, as its exclusive remedy elect
by delivery of written notice to Seller to either (i) terminate this Agreement,
in which case the Escrow Agent shall promptly return the Deposit to Purchaser,
this Agreement shall terminate automatically and be of no further force or
effect and the parties hereto shall have no further obligation to the other
except for those obligations specifically surviving the termination of this
Agreement, or (ii) accept all Outstanding Removal Cap Matters (other than such
matters which can be removed by payment of amounts up to the Removal Cap Amount)
as Permitted Exceptions and proceed with the Transactions without a reduction in
the Purchase Price, in which case all Outstanding Removal Cap Matters shall be
and become the sole obligation of Purchaser following the Closing. The failure
of Purchaser to make any such election within the earlier to occur of ten
(10) Business Days after receipt of written notice of Seller’s election not to
Remove all Outstanding Removal Cap Matters and the Closing Date, shall be deemed
an election by Purchaser under clause (i) above.

 

5



--------------------------------------------------------------------------------

4.4.3    Notwithstanding anything contained herein to the contrary, Seller shall
not cause or suffer any Voluntary Encumbrances recorded against the Properties
and, in the event that Seller causes or suffers any such Voluntary Encumbrances,
Purchaser shall have no obligation to object to any Voluntary Encumbrances as a
New Exception in order to cause Seller to Remove the same. “Voluntary
Encumbrances” shall mean any title exceptions affecting the Property that are
created by Seller through the execution by Seller of one or more instruments
creating or granting such title exceptions, or otherwise created at the
direction of Seller, after the Effective Date; provided, however, that the term
“Voluntary Encumbrances” as used in this Agreement shall not include any
Permitted Exceptions.

4.5    Employees. Purchaser shall have the right (but not the obligation) to
cause an Affiliate thereof to contact, interview, screen (including, without
limitation, a drug test, a credit check, a background check and a functional
capacity test), and offer employment to, the Property Employees during the
period between the date hereof and Closing, and Seller shall, and shall cause
the Managers to, reasonably cooperate with Purchaser in connection with the
same. Purchaser shall notify Seller of any such Property Employee to whom
Purchaser will not offer employment. From and after Closing and prior to the
first (1st) anniversary of the date of the Closing, Seller and their respective
Affiliates shall not, and Seller shall direct each Manager not to (to the extent
of Seller’s rights to so direct the Manager pursuant to the terms of the
applicable Management Agreement), directly or indirectly, solicit or attempt to
solicit or induce any Property Employee hired by Purchaser or any other employee
of Purchaser or its Affiliates to work, perform services, and/or act as an
independent contractor and/or a consultant for Seller and/or any Affiliate of
Seller. To the extent applicable, Seller shall, and shall cause any Affiliate
thereof which employs the Property Employees, to comply with the WARN Act under
federal and state laws; and if applicable, Seller shall provide Purchaser with a
copy of all WARN Act notices to the Property Employees prior to the expiration
the Closing. Seller hereby agrees to indemnify, defend and hold harmless
Purchaser and any Affiliate thereof against any claims, damages, losses,
demands, payments, suits, actions, judgments and expenses (including attorney’s
fees, expenses and costs) arising out of or relating to the failure to comply
with the WARN Act to the extent arising prior to the Closing. At Closing,
Purchaser shall, or shall cause its manager to, offer employment, on an “at
will” basis, to a sufficient number of Property Employees so as to avoid
triggering liability under the WARN Act. This Section 4.5 shall survive the
Closing indefinitely.

4.6    Subsequently Disclosed Exceptions. At any time after the Effective Date
but prior to the Closing, Purchaser may order any updates, continuations of, and
supplements to, any of the Title Commitments or Surveys (each, a “Title
Update”). If any Title Update discloses any additional item(s) (i) not caused by
or the result of any act or omission or fault of Purchaser, Purchaser’s
Affiliate(s) or any Purchaser Party, and (ii) which are not disclosed on any
version of, or update to, any of the Title Commitments, Surveys or Title Updates
previously delivered to Purchaser (each, a “New Exception”), Purchaser shall
notify Seller in writing of Purchaser’s approval or disapproval of such New
Exception not later than the date that is the earlier of (i) ten (10) Business
Days after the date of its receipt of such Title Update and (ii) the Closing
Date (the “New Exception Review Period Expiration Date”). If Purchaser fails to
deliver written notice of its approval or disapproval of any New Exception prior
to the New Exception Review Period

 

6



--------------------------------------------------------------------------------

Expiration Date (but in any event prior to Closing), such New Exception shall be
deemed to be a Permitted Exception. If Purchaser disapproves of the New
Exception prior to the New Exception Review Period Expiration Date, Seller may,
in Seller’s sole discretion, notify Purchaser as to whether it is willing to
attempt to Remove the New Exception (and Seller shall have the right to adjourn
the Closing Date for a period of up to five (5) days in order to make such
election). If Seller elects to attempt to Remove the New Exception, Seller shall
be entitled to any reasonable adjournments of the Closing Date to Remove the New
Exception, not to exceed thirty (30) days in the aggregate. If Seller fails to
deliver a written notice of its election to Purchaser prior to the date that is
five (5) days after receipt of Seller’s written notice of disapproval of any New
Exception, Seller shall be deemed to have elected not to Remove the New
Exception. If Seller does not elect to Remove any New Exception, is deemed to
have made such an election, or Seller fails to Remove any New Exception prior to
the Closing Date, Purchaser may, as its exclusive remedy elect to either
(i) terminate this Agreement in its entirety and receive a return of the Deposit
from the Escrow Agent, and neither party shall have any further obligation or
liability to the other except with respect to those provisions of this Agreement
which expressly survive a termination of this Agreement, or (ii) waive its
objection to the New Exception and proceed with the Transactions without a
reduction in the Purchase Price, in which event Purchaser shall be deemed to
have approved the New Exception and such New Exception shall be a Permitted
Exception. If Purchaser fails to timely notify Seller in writing of its election
in accordance with the foregoing sentence, the same shall be deemed to be an
election under clause (i) of the immediately preceding sentence. Notwithstanding
the foregoing provisions of this Section 4.6, if Purchaser consummates this
Agreement, Purchaser shall be deemed to have accepted any New Exception as a
Permitted Exception and shall have no further rights or remedies with respect to
such New Exception.

4.7    Notices of Commencement. At Closing, with respect to each notice of
commencement set forth on Schedule III hereto, at Seller’s option, (i) Seller
shall deliver a notice of termination or other documents in form reasonably
acceptable to the Title Company necessary to remove such notice of commencement
from record against title or (ii) Title Company shall commit to insure over such
notice of commencement without any additional cost or liability to Purchaser,
whether such insurance is made available in consideration of payment, bonding,
indemnity of Seller or otherwise, or made pursuant to an endorsement to the
title policy.

4.8    [**REDACTED**].

4.9    Replacement Title Company. If the Title Company is unwilling to remove
any Must Cure Exception, Monetary Lien or New Exception that another major
national title insurance company selected by Seller (on a direct basis and not
through an agent) would be willing to remove, then Seller may substitute such
major national title insurance company for the Title Company with respect to the
affected Property only.

ARTICLE V

CLOSING

5.1    Closing Date.

5.1.1    Subject to the terms of this Agreement and satisfaction (or waiver) of
the conditions to Closing set forth in Article VIII, the “Scheduled Closing
Date” shall mean

 

7



--------------------------------------------------------------------------------

January 10, 2020, or such other date as may be mutually acceptable to Seller and
Purchaser or as extended as provided herein. Either party shall have the
one-time right to postpone the Scheduled Closing Date, for any reason, to a date
that is not greater than thirty (30) days after the then Scheduled Closing Date
(the date that is one hundred (100) days after the Effective Date, being the
“Initial Extended Date”), provided such party delivers notice of such extension
to the other party no later than three (3) Business Days prior to the then
Scheduled Closing Date. In addition to the foregoing extension right,
(i) Purchaser shall have a one-time right to postpone the then Scheduled Closing
Date (each, a “Purchaser Licensing Extension”), for the purpose of complying
with the provisions of Section 8.2.5, to a date that is not greater than thirty
(30) days after the then Scheduled Closing Date, provided (x) Purchaser delivers
notice of such extension to Seller no later than three (3) Business Days prior
to the then Scheduled Closing Date and (y) together with the notice described in
clause (x), Purchaser deposits with the Escrow Agent an additional $3,850,000
with respect to each such extension, which shall be held by the Escrow Agent as
part of the Deposit for all purposes under this Agreement and (ii) Seller shall
have a one-time right to postpone the then Scheduled Closing Date for the
purpose of complying with the provisions of Section 8.1.5 to a date that is not
greater than thirty (30) days after the Initial Extended Date. Any Closing shall
occur through an escrow with Escrow Agent, whereby Seller, Purchaser and their
respective attorneys need not be physically present at the Closing and may
deliver documents by overnight air courier or other means. “Closing Date” shall
mean the date on which the Closing actually occurs hereunder with respect to
each applicable Property.

5.1.2    In the event that on the then Scheduled Closing Date or such earlier
date as Purchaser is required to give notice under this Section 5.1.2, (i) the
conditions to Closing set forth in Article VIII (excluding Section 8.1.5 and
Section 8.2.5) are satisfied in full (other than such conditions to Closing that
are satisfied by their terms on the Closing Date), and (ii) with respect to one
or more Properties, the condition set forth in Section 8.1.5 has not been, and
will not be at Closing, satisfied in full other than as a result of a breach by
Purchaser of its obligations pursuant to Section 7.1.10 (each, a “Failed License
Property”), then, in addition to the extension right set forth in Section 5.1.1,
if Purchaser is not entitled to extend Closing pursuant to Section 5.1.1
(including by having previously exercised Purchaser’s extension rights),
Purchaser may, by delivery of written notice to Seller no later than two
(2) Business Days prior to the then Scheduled Closing Date, elect to remove any
Failed License Property for all purposes hereunder, effective immediately prior
to Closing, and, on the Closing Date, such Property shall be deemed an “Excluded
Property” hereunder; provided that, if the condition to Closing set forth in
Section 8.1.5 is satisfied in full at the Closing, then such Property shall not
be deemed an “Excluded Property”. In such event that a Failed License Property
is deemed an Excluded Property, (a) the parties shall proceed to Closing on the
then Scheduled Closing Date, (b) the Purchase Price shall be reduced in
accordance with Section 2.2.3 below, (c) this Agreement shall be deemed modified
to exclude such Excluded Properties and all personal property pertaining thereto
from the definition of Properties and (d) Purchaser and Seller shall have no
further obligations or liabilities with respect to such Excluded Properties
hereunder other than those obligations and liabilities expressly stated to
survive the termination of this Agreement.

5.1.3    In the event that on the then Scheduled Closing Date, (i) the
conditions to Closing set forth in Article VIII (excluding Section 8.1.5 and
Section 8.2.5) are satisfied in full (other than such conditions to Closing that
are satisfied by their terms on the Closing Date), (ii) the condition set forth
in Section 8.1.5 has not been, and will not be at Closing, satisfied in full

 

8



--------------------------------------------------------------------------------

solely as a result of one or more Failed License Properties, and (iii) Purchaser
is entitled to extend Closing pursuant to Section 5.1.1 and does not so elect to
extend Closing, then (x) Purchaser shall not be entitled to terminate this
Agreement as a result of the failure of the condition set forth in
Section 8.1.5, (y) Seller and Purchaser shall consummate the Closing as
otherwise required hereunder with respect to all Properties that are not Failed
License Properties (the “Initial Closing”), and (z) the Closing with respect to
the Failed License Property or Properties shall be deferred until March 9, 2020
(or such other earlier date agreed by Purchaser and Seller, the “Deferred
Closing Date”), subject to the satisfaction of the conditions to Closing set
forth herein (the “Deferred Closing”). In connection with the Initial Closing,
the Purchase Price payable at the Initial Closing shall be reduced in accordance
with Section 2.2.3 below, the conditions to Closing shall be modified to apply
to exclude any such Failed License Properties, and a pro rata portion of the
Deposit applicable to the Properties conveyed at the Initial Closing (based on
the pro rata portion of the Purchase Price paid at the Initial Closing) shall be
applied for payment of the portion of the Purchase Price paid at the Initial
Closing, with the remaining unapplied portion of the Deposit retained in escrow
in accordance with the terms herein. At the Deferred Closing, Seller shall pay
the remaining unpaid portion of the Purchase Price and the remaining portion of
the Deposit shall be applied for payment of the Purchase Price. With respect to
the period following the Initial Closing and continuing until the Deferred
Closing (or termination of this Agreement in accordance with the terms herein),
the pre-Closing representations, warranties and covenants of Purchaser and
Seller hereunder shall be deemed modified to apply only to the Failed License
Properties, mutatis mutandis. If, on the Deferred Closing Date, one or more
Properties remains a Failed License Property, then (a) the parties shall proceed
to the Deferred Closing on the Deferred Closing Date with respect to all
Properties that are not Failed License Properties, (b) the Purchase Price paid
at the Deferred Closing shall be reduced in accordance with Section 2.2.3 below,
and a pro rata portion of the Deposit applicable to the Properties to be
conveyed at the Deferred Closing shall be applied against the Purchase Price in
accordance with the terms herein, and (c) with respect to the Failed License
Property only, Purchaser’s right to designate such Failed License Property as an
“Excluded Property” pursuant to Section 5.1.2 and the termination provisions of
Article X shall apply, and the pro rata portion of the Deposit applicable to the
Failed License Property shall be distributed in accordance with Article X.

5.2    Seller Closing Deliveries. Seller shall execute and deliver to Escrow
Agent (or cause to be delivered to Escrow Agent) each of the following items at
or prior to the Closing:

5.2.1    A Deed for each of the Lands and the related Improvements (or an
Assignment of Lease for the Glen Riddle Leased Property and the Improvements
thereon), subject to the Permitted Exceptions.

5.2.2    A Bill of Sale in the form attached as Exhibit B.

5.2.3    A General Assignment and Assumption in the form attached as Exhibit C
from each OpCo Seller (collectively, the “General Assignment”).

5.2.4    An Assignment and Assumption of Resident Agreements in the form
attached as Exhibit D from each OpCo Seller (collectively, the “Resident
Agreements Assignment”).

 

9



--------------------------------------------------------------------------------

5.2.5    A FIRPTA affidavit for each Seller in the form of Exhibit N attached
hereto, and with respect to any Property located in California, a California
Form 593-C, Real Estate Withholding Certificate.

5.2.6    A certificate in the form of Exhibit H-1 attached hereto (“Seller’s
Bring Down Certificate”).

5.2.7    The closing statement prepared by the Title Company, which shall
include such prorations and adjustments calculated in accordance with the terms
of this Agreement (the “Closing Statement”).

5.2.8    A title affidavit for each Property in the form of Exhibit E annexed
hereto.

5.2.9    A form W-9 for each Seller.

5.2.10    All applicable 1099-S forms relating to the Transactions.

5.2.11    Notification letters to all Residents prepared and executed by Seller
in the form attached hereto as Exhibit F-1.

5.2.12    Notification letters to all vendors of Assigned Contracts prepared and
executed by Seller in the form attached hereto as Exhibit F-2.

5.2.13    With respect to each of the Lands and the related Improvements, any
applicable sales tax, real property transfer tax forms and returns, withholding
statement or certificate, transfer declaration, ownership information or other
similar disclosure forms or reports required by the laws of the State where such
Land is located or any other applicable Governmental Authority in connection
with the Closing.

5.2.14    Any compliance certificates, tax clearance certificates, tax good
standings or other similar documentation for tax clearance of the applicable
Seller, to the extent received by Seller prior to Closing or required by
applicable Law in order to effect the Closing as contemplated hereunder, with
respect to any sales, withholding, income or other Taxes, or required pursuant
to any bulk sales laws with respect to any Seller that is the owner or ground
lessor of any Property.

5.2.15    Resolutions, certificates of good standing, and such other
organizational documents as the Title Company shall reasonably require
evidencing Seller’s authority to consummate the Transactions.

5.2.16    An updated Rent Roll for each Property effective as of a date no more
than three (3) Business Days prior to the Closing Date; provided, however, that
factual changes to the content of such updated Rent Roll during the Executory
Period that are not a breach of this Agreement shall in no event expand or
modify the conditions to Purchaser’s obligation to close the Transactions as
specified under Section 8.1.

5.2.17    An updated Property Contracts List effective as of a date no more than
three (3) Business Days prior to the Closing Date, and a certificate from Seller
confirming that Seller has delivered to Purchaser a true, correct and complete
copy of the list of Property Contracts in effect as of such date delivered by
the applicable Manager to Seller.

 

10



--------------------------------------------------------------------------------

5.2.18    Not more than one (1) Business Day prior to the Closing Date: (i) a
list of all litigation matters pending, and to Seller’s Knowledge, threatened,
against any Seller or any Property, and a certification that there are no
actions, proceedings, litigation or governmental investigations either pending,
or to Seller’s Knowledge, threatened in writing against any Seller, any Property
or, to Seller’s Knowledge, any Manager, that have had, or would reasonably be
expected to have, a Material Adverse Effect, and (ii) a certificate from Seller
confirming that Seller has delivered to Purchaser a true, correct and complete
copy of all Property Statements and Rent Rolls delivered by any Manager to
Seller between the Effective Date and the Closing Date.

5.2.19    Such notices, transfer disclosures, affidavits or other similar
documents that are required by applicable Law to be executed by Seller or
otherwise reasonably necessary in order to consummate the Transactions.

5.2.20    Proof that Seller has bound and paid for a customary tail to the
existing insurance policies of Seller with respect to the Properties for a
period of not less than three (3) years (the “Seller Tail Policy”).

5.2.21    To the extent required pursuant to Section 7.1.10.2, an Assignment of
Management Agreement and/or an Interim Arrangement and Interim Sublease.

5.2.22    With respect to each of the agreements set forth on Schedule 5.2.22,
an estoppel certificate, duly executed by Seller, for the benefit of Purchaser
and Purchaser’s lenders at Closing, stating that, to Seller’s Knowledge,
(i) there is no uncured default, or event that with the passage of time or the
giving of notice, or both, would constitute a default, exists under such
agreements on the part of Seller, or to Seller’s knowledge, on the part of any
other party to such agreement, and (ii) there are no assessments, costs, fees or
expenses due and owing on behalf of Seller pursuant to such agreement.

5.3    Purchaser Closing Deliveries. Except for the balance of the Purchase
Price, which is to be delivered at the time specified in Section 2.2.3,
Purchaser shall execute and deliver to Escrow Agent (or cause to be delivered to
Escrow Agent), each of the following at or prior to the Closing:

5.3.1    Purchaser’s counterpart signature to the Closing Statement.

5.3.2    Countersigned counterparts of the General Assignment.

5.3.3    Countersigned counterparts of the Resident Agreements Assignment.

5.3.4    An executed certificate in the form of Exhibit H-2 attached hereto
(“Purchaser’s Bring Down Certificate”).

5.3.5    Resolutions, certificates of good standing, and such other
organizational documents as the Title Company shall reasonably require
evidencing Purchaser’s authority to consummate the Transactions.

 

11



--------------------------------------------------------------------------------

5.3.6    Countersigned counterparts of transfer tax forms required to be
executed by Purchaser.

5.3.7    Such notices, transfer disclosures, preliminary changes of ownership
reports, affidavits or other similar documents that are required by applicable
Law to be executed by Purchaser or otherwise reasonably necessary in order to
consummate the Transactions.

5.3.8    To the extent required pursuant to Section 7.1.10.2, an Assignment of
Management Agreement and/or an Interim Arrangement and Interim Sublease.

5.4    Closing Prorations and Adjustments.

5.4.1    General. All customarily proratable items, including, without
limitation, collected rents, operating expenses (including any prepaid expenses
(e.g., annual advertising fees), real and personal property taxes and other
operating expenses and fees (collectively, “Proratable Items”)), shall be
prorated all as of 11:59 p.m. (Local Time) on the day immediately prior to the
Closing Date in accordance with the provisions of this Section 5.4, as set forth
on the Closing Statement, the parties agreeing that Seller shall be responsible
and charged for all of the Proratable Items attributable to the period up to the
Closing Date (and credited for any amounts paid by Seller attributable to the
period on or after the Closing Date) and Purchaser shall be responsible and
charged for all of the Proratable Items attributable to the period on and after
the Closing Date. All costs and expenses shall be prorated on an accrual basis.

5.4.2    Management Agreement Charges. Other than any management and termination
fees payable under the Management Agreements, at Closing, Seller shall pay the
charges and payments (including the reimbursement of expenses) due and owing as
of the Closing Date under all Management Agreements, including amounts that
Manager owes to service providers and vendors who provided services to the
Properties for the period prior to the Closing Date.

5.4.3    Utilities. A proration for utilities shall be made based upon the most
recently ascertainable bills. Seller shall be entitled to the return of any
deposit(s) posted by it with any utility company. Seller shall notify each
utility company serving a Property to terminate Seller’s account, effective as
of the Closing. Seller shall have no responsibility or liability for Purchaser’s
failure to arrange utility service for any Property in name directed by
Purchaser as of the Closing.

5.4.4    Real Estate Taxes. Any real estate ad valorem or similar Taxes levied
or assessed against the Properties for the tax year in which the Closing occurs,
or any installment of assessments payable in installments which installment is
payable in the calendar year of Closing, shall be prorated to the date of
Closing, based upon actual days involved; provided, however, that with respect
to each Property located in the Commonwealth of Pennsylvania and the State of
California, such prorations of real estate ad valorem or similar Taxes shall be
based on the fiscal year of the applicable taxing authority. The proration of
real property taxes or installments of assessments shall be based upon the
assessed valuation and tax rate figures for the calendar year or fiscal year, as
applicable, based on the term for which real estate ad valorem or similar Taxes
are assessed against real property, in which the Closing occurs to the extent
the same are available;

 

12



--------------------------------------------------------------------------------

provided, however, that in the event that actual figures (whether for the
assessed value of any Property or for the tax rate) for the applicable year in
which Closing occurs are not available on the Closing Date, the proration with
respect to such Property shall be made using a prior installment payment for
such calendar year or fiscal year, as applicable or figures from the preceding
calendar year, as applicable.

5.4.5    Assigned Contracts. Purchaser shall assume at Closing the obligations
arising from and after the Closing Date under the Assigned Contracts, subject to
the proration of operating expenses pursuant to Section 5.4.1; provided that,
(i) no proration shall be made with respect to any Violations Cure Contracts and
Purchaser’s sole recourse following Closing with respect thereto shall be a
claim against funds in the Post-Closing Violations Escrow pursuant to
Section 4.8.2 and (ii) no proration will be made with respect to Capital
Improvement Projects, which are addressed in Section 5.4.9.

5.4.6    Resident Agreements/Commercial Leases. All collected rent (whether
fixed monthly rentals, additional rentals, escalation rentals, retroactive
rentals, operating cost pass-throughs or other sums and charges payable by
Residents under the Resident Agreements, and any income and revenues from any
portion of the Properties (including in connection with any Commercial Lease))
shall be prorated as of 11:59 p.m. (Local Time) on the day immediately prior to
the Closing Date on the basis of the actual number of days of the month (or
year, as applicable) which shall have elapsed as of the Closing Date. Purchaser
shall receive all collected rent, income and revenues attributable to dates from
and after the Closing Date. Seller shall receive all collected rent, income and
revenues received by Seller prior to the Closing Date to the extent attributable
to the period prior to the Closing Date. At Closing, Seller shall not receive a
credit in the amount of any Uncollected Rent outstanding as of the Closing Date
except that if the Closing occurs prior to the date on which the rent payable
for the month in which the Closing occurs has been received, Seller shall
receive a credit for any Uncollected Rent for such month; provided, that Seller
shall not be entitled to a credit for any such Uncollected Rent payable by a
Resident that is in default of its obligation to pay rent for any month prior to
the month in which the Closing occurs. Following the Closing Date, Seller shall
have no right to pursue tenants for any Uncollected Rent and any amounts
collected by Purchaser on account of Uncollected Rent shall be the property of
Purchaser. If, following the Closing Date, Purchaser collects any rent from any
tenant under the Commercial Leases and the Resident Agreements, then, after
deducting the reasonable out-of-pocket cost for collection thereof, Purchaser
shall, within thirty (30) days of receipt thereof, (i) pay any such amounts to
Seller up to, in the aggregate, the amount of the Uncollected Rent from such
tenant attributable to the month in which the Closing Date occurs, and then,
(ii) after deducting any outstanding rents, revenue or other payments owing by
such tenant attributable to the period from and after the Closing Date, pay any
such amounts to Seller up to the amount of the Uncollected Rent from such tenant
not previously paid by Purchaser to Seller.

5.4.7    Insurance. No proration shall be made in relation to insurance
premiums. Insurance policies will not be assigned to Purchaser.

5.4.8    Accounts Receivable. No earlier than five (5) days prior to the Closing
Date, Seller shall deliver to Purchaser a report showing all Accounts Receivable
then outstanding. At Closing, Seller shall receive a credit in the amount of all
Accounts Receivable outstanding as of the Closing Date that are not more than
thirty (30) days past due and, following the Closing Date, any amounts collected
by Purchaser on account of Accounts Receivable shall be the property of
Purchaser.

 

13



--------------------------------------------------------------------------------

5.4.9    Capital Improvement Credits.

5.4.9.1    At Closing, Purchaser shall receive a credit against the Purchase
Price in the amount of $5,000,000 with respect to certain capital improvement
projects and repairs to be completed by Purchaser following the Closing in
Purchaser’s sole discretion.

5.4.9.2    At Closing, with respect to each capital improvement project set
forth on Schedule 5.4.9 hereto other than the Windsor Insured Projects (each, a
“Capital Improvement Project”), Purchaser shall receive a credit against the
Purchase Price in the amount equal to (i) the estimated cost to complete the
Capital Improvement Project as set forth on Schedule 5.4.9 hereto, less
(ii) reasonable and reasonably documented out-of-pocket costs and expenses of
Seller (a) incurred prior to Closing in connection with such Capital Improvement
Project and (b) consistent with the proposed budget as set forth on Schedule
5.4.9 hereto for such Capital Improvement Project; provided that, with respect
to each Capital Improvement Project, the foregoing credit shall not be less than
zero. Seller shall deliver to Purchaser, no later than ten (10) Business Days
prior to the then Scheduled Closing Date, copies of all Property Contract
entered into by Seller in connection with each Capital Improvement Project and
Purchaser may, in Purchaser’s sole discretion, assume such Property Contracts at
Closing by delivery of written notice to Seller within five (5) Business Days
prior to the then Scheduled Closing Date.

5.4.10    Windsor Property. With respect to capital improvement projects to be
undertaken at the Windsor Property as set forth on Schedule 5.4.9, and
Identified with an “*” thereon (the “Windsor Insured Projects”), Seller and
Purchaser acknowledge that the Purchaser will continue in the ordinary course to
pursue applicable insurance coverage for such projects, and that to the extent
Purchaser has procured coverage from the insurer to proceed with such projects
prior to Closing, Seller will commence work promptly and continue such work
until the Closing Date. If such work is not completed prior to the Closing,
Seller agrees to assign all remaining rights to the insurance coverage for the
benefit of the Purchaser.

5.4.11    Security Deposits. The amount of any refundable security deposits held
(and not yet applied) by Seller, as of the Closing Date, pursuant to the terms
of any Resident Agreements, shall be a credit to the cash to be paid by
Purchaser at the Closing.

5.4.12    Governmental Program Reimbursements. No earlier than five (5) days
prior to the Closing Date, Seller shall deliver to Purchaser a report showing
all reimbursement amounts pursuant to any Governmental Program then outstanding
and to be accrued prior to the Closing, including (i) all reimbursement amounts
requested by Seller (or Manager on behalf of Seller) and (ii) any unrequested
reimbursements that are applicable to the period prior to the Closing
(collectively, the “Accrued Governmental Program Reimbursements”). At Closing,
Seller shall not receive a credit in the amount of any Accrued Governmental
Program Reimbursements. Purchaser will use commercially reasonable efforts to
collect Accrued Governmental Program Reimbursements attributable to dates prior
to the Closing Date (but shall not be required to initiate any lawsuits or
expend any material sums in exercising such efforts). Following the Closing
Date, any amounts collected by Purchaser on account of Accrued

 

14



--------------------------------------------------------------------------------

Governmental Program Reimbursements shall be applied as follows (x) any such
Accrued Governmental Program Reimbursements collected by Purchaser following the
Closing Date but attributable to dates prior to the Closing Date (after
deducting the reasonable, out-of-pocket costs for collection thereof), shall be
paid to Seller within thirty (30) days of receipt thereof and (y) all Accrued
Governmental Program Reimbursements attributable to the period from and after
the Closing Date shall be the property of Purchaser. After the Closing,
Purchaser will handle billing for all Accrued Governmental Program
Reimbursements for the period prior to and following Closing.

5.4.13    Rollback Taxes. Seller shall pay and be responsible for any “rollback”
taxes, tax deferrals or retroactively assessed taxes which arise out of or
relate to a change in the use of any Property before the Closing or any improper
or inadequate assessment of any Property for the period prior to Closing, which
obligation shall expressly survive Closing for a period of three (3) years.

5.4.14    Tax Credit Agreements.

5.4.14.1    Seller shall indemnify, defend and hold harmless Purchaser from and
against all Damages suffered by any of the Purchaser Indemnified Parties
(without duplication) resulting from or arising out of any breach prior to
Closing of that certain Low Income Housing Credit Agreement and Declaration of
Restrictive Covenants, recorded at Entry No.: 912008, Book/Page: 1387 / 798, as
amended by Amendment to Low Income Housing Credit Agreement and Declaration of
Restrictive Covenants, recorded at Entry No.: 925336, Book/Page: 1409-1, as
amended by Second Amendment to Low Income Housing Credit Agreement and
Declaration of Restrictive Covenants, Entry No.: 1503899, Book/Page: 2480-610
(the “Tax Credit Agreement”), including, without limitation, any act or omission
that results in the recapture of tax credits. This Section 5.4.14.1 shall
survive the Closing until the date that is sixty (60) days after the expiration
of the applicable statute of limitations with respect to Tax claims and three
(3) years with respect to any non-Tax claims.

5.4.14.2    Prior to Closing, Seller shall satisfy all requirements of the Utah
Housing Corporation pursuant to the Tax Credit Agreement in order to remedy any
“not in good standing” status of the Tax Credit Agreement, and shall take such
actions as are required under the Tax Credit Agreement to maintain the “good
standing” status of the Tax Credit Agreement through the date of the Closing.
Seller shall request from the Utah Housing Corporation to certify to Seller in
writing that the Seller is in good standing under the Tax Credit Agreement, and
Seller shall use commercially reasonable efforts to obtain written confirmation
of such good standing status from the Utah Housing Corporation prior to Closing.

5.5    Post-Closing Adjustments. To the extent applicable, Seller and Purchaser,
acting in good faith, shall reconcile with each other within ninety (90) days
following the Closing Date or in the case of real estate, ad valorem or similar
Taxes any later date that is thirty (30) days following the date that the bill
or notice containing the final determination of such Taxes is available (such
date, the “Adjustment Date”) adjustments to be made based on the mutual
agreement of the parties shall be paid to the party entitled to the benefit of
such adjustment within thirty (30) days after the final determination thereof.
In the event the parties have not agreed with respect to all adjustments
required to be made pursuant to this Section 5.5 within thirty (30) days

 

15



--------------------------------------------------------------------------------

following expiration of such ninety (90) day period, upon application by any
such party, a certified public accountant reasonably acceptable to the parties
shall determine any such adjustments which have not theretofore been agreed to
between such parties. The charges of such accountant shall be split equally by
the parties, unless one party prevails in all matters relating to such dispute,
in which case the party that is not the prevailing party shall pay all charges
of such accountant. All adjustments to be made as a result of the final results
of the adjustments shall be paid to the party entitled to the benefit of such
adjustment within thirty (30) days after the Adjustment Date. Notwithstanding
anything to the contrary contained in this Agreement, (i) in the event that,
following the Closing, Purchaser shall receive a refund of real estate taxes
which relates to any period of time all or partly prior to the Closing (whether
such refund is made by direct payment or in the form of a credit against future
real estate tax obligations), such refund (net of the reasonable, out-of-pocket
costs of obtaining such refund, which shall be apportioned in the same
percentages as the refund itself) shall be apportioned between the parties in
proportion to the amount of time that each party owned the applicable Property
during the tax period to which the refund relates, and (ii) subject to the
requirements of clause (i) above, neither party shall have any obligation to
re-adjust any items after the expiration of the periods set forth in this
Section 5.5.

5.6    Closing Costs.

5.6.1    Seller shall be responsible for payment of the following Transactions
costs: (i) fees of Seller’s attorneys, accountants and other consultants;
(ii) one-half of the fees and expenses for the Escrow Agent and (iii) those
costs allocated to Seller in accordance with Section 5.6.3 below.

5.6.2     Purchaser shall be responsible for payment of the following
Transactions costs (and shall reimburse Seller, at Closing, to the extent such
costs are paid by Seller prior to Closing): (i) all fees of Purchaser’s
attorneys, accountants and other consultants; (ii) all fees, costs and expenses
in connection with Purchaser’s due diligence, including any third-party reports
ordered by Purchaser, (iii) one-half of the fees and expenses for the Escrow
Agent; (iv) all costs and expenses in connection with, or relating to, any
Purchaser’s applications for, and the issuance of, any and all Operating
Licenses (including the preparation of the same); and (v) those costs allocated
to Purchaser in accordance with Section 5.6.3 below.

5.6.3    Recording costs, deed or stamp taxes, transfer taxes and/or transfer
fees and all other closing costs attributable to any particular Property shall
be apportioned between Seller and Purchaser as set forth on Exhibit L.

5.7    Possession. Possession of the Properties, subject to the Resident
Agreements, Assigned Contracts, and Permitted Exceptions, shall be delivered to
Purchaser at the Closing upon release from escrow of all items to be delivered
by Purchaser pursuant to the terms of Section 5.3. To the extent reasonably
available to Seller or, subject to the terms of the applicable Management
Agreement, Manager or otherwise in the control of Seller or, subject to the
terms of the applicable Management Agreement, Manager, Seller shall make
available to Purchaser at each Property on the Closing Date originals or copies
of the applicable Resident Agreements, Assigned Contracts, lease files,
warranties, guaranties, operating manuals, keys and access codes to such
Property, and Seller’s and Manager’s books and records (other than proprietary
information) to the extent relating to the Properties (collectively, “Seller’s
Property-Related Files and Records”).

 

16



--------------------------------------------------------------------------------

Purchaser agrees, to the extent permitted by law, for a period of not less than
three (3) years after the Closing (the “Records Hold Period”), to (a) provide
and allow Seller reasonable access to Seller’s Property-Related Files and
Records relating to the period prior to Closing for purposes of inspection and
copying thereof, and (b) use commercially reasonable efforts to reasonably
maintain and preserve Seller’s Property-Related Files and Records. If, within
ninety (90) days after the expiration of the Records Hold Period, Seller makes a
written request of Purchaser for the same, Purchaser will, subject to applicable
Law, allow Seller during such ninety (90) day period the right to enter the
applicable Property (or such other location where such records are then stored)
and copy those of Seller’s Property-Related Files and Records that Seller
desires to retain. Following such period, Purchaser may dispose of Seller’s
Property-Related Files and Records and Seller shall have no right to object to
the same.

5.8    Survival. The terms of this Article V shall survive the termination of
this Agreement and the Closing.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1    Seller’s Representations. Seller represents and warrants to Purchaser the
following, except as expressly set forth in the disclosure schedules attached
hereto relating to each applicable representation (collectively, the “Disclosure
Schedules”):

6.1.1    Each Seller is validly existing and in good standing under the laws of
the state of its formation; and has the entity power and authority to sell and
convey each Property owned by such Seller and to execute the documents to be
executed by such Seller in connection therewith and has taken all corporate,
partnership, limited liability company or equivalent entity actions required for
the execution and delivery of this Agreement and the Ancillary Documents, and
the consummation of the applicable Transactions. The execution, delivery and
compliance with or fulfillment of the terms and conditions hereof will not
(i) conflict with, or result in a breach of, the terms, conditions or provisions
of, or constitute a default under, any material contract to which Seller is a
party or by which Seller is otherwise bound, except, in each case, for any
conflict, violation or breach which will not materially adversely affect
(A) Seller’s ability to consummate the transactions contemplated by this
Agreement, (B) Seller’s interest in the Properties or (C) the operation of the
Property, or (ii) result in a violation or breach, in any material respect, of
any legal requirement applicable to Seller or by which Seller or the applicable
Property is bound. This Agreement is, and each Ancillary Document at or prior to
Closing will be, a valid and binding agreement, enforceable against Seller in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and
equitable principles and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction.

6.1.2    No Seller is a “foreign person”, “foreign corporation”, “foreign
partnership”, “foreign trust” or “foreign estate”, as each such term is used and
defined in the Code.

6.1.3    Other than as described on Schedule 6.1.3, as of the Effective Date,
there are no actions, proceedings, litigation or governmental investigations
(excluding condemnation actions) either pending, or to Seller’s Knowledge,
threatened in writing against any Seller, any Property or, to Seller’s
Knowledge, any Manager, that have had, or would reasonably be expected to have,
a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

6.1.4    As of the Effective Date, all Property Contracts in effect as of such
date are described on Schedule 6.1.4(a) (the “Property Contracts List”) and
copies of all such Property Contracts have been made available to Purchaser on
the Data Site. Other than matters reflected in the Title Documents, the
Affiliate Agreements, the Permits and the Resident Agreements, no Seller is
party to any material contract, agreement, lease, license, occupancy agreement,
sublease, sublicense or other arrangement relating to the use, ownership,
management, operation, leasing, maintenance or repair of any Property owned by
such Seller that will be in effect with respect to such Property following the
Closing. Seller has made available to Purchaser true, correct and complete
copies of the Assigned Contracts on the Data Site. Except as otherwise disclosed
on Schedule 6.1.4(b) hereto, to Seller’s Knowledge, none of Seller, any Manager
or any other party is in default (beyond the giving of any required notice and
the expiration of any applicable cure period) under any of the Assigned
Contracts on the Closing Date, except to the extent such default has not had,
and would not reasonably be expected to have, a Material Adverse Effect.

6.1.5    Seller is the owner of all material Personal Property located at each
Property.

6.1.6    Seller has made available to Purchaser all environmental assessment
reports commissioned by Seller or its agents and in Seller’s possession that are
dated within five (5) years of the Effective Date. As of the Effective Date,
Seller has not received any written notice from any Governmental Authority or
any other Person of any material Violation of any applicable Environmental Law
relating to the Property that has not been cured.

6.1.7    There are no Affiliate Agreements except as set forth in Exhibit G.

6.1.8    A rent roll as of the date set forth thereon for each Property (each, a
“Rent Roll”) is attached hereto as Schedule 6.1.8. The Rent Roll is the rent
roll used by Seller in connection with the management and operation of each
Property. The Rent Roll is a true, correct and complete copy of the Rent Roll
for each Property provided by Manager to Seller and Seller has no Knowledge that
any Rent Roll is not true, correct and complete in all material respects.

6.1.9    Seller has made available to Purchaser on the Data Site true, correct,
and complete copies of the Resident Agreement Form and each Commercial Lease,
and all Resident Agreements with respect to each Property are consistent in all
material respects with the applicable Resident Agreement Form.

6.1.10    Other than as described on Schedule 6.1.10, as of the Effective Date,
no Seller has received written notice, and to Sellers’ Knowledge, no Manager has
received a written notice, from any Governmental Authority with jurisdiction
over any Property of any material violation of any Laws applicable to such
Property that remains uncured or unresolved (each, a “Violation”).

6.1.11    Except as disclosed in the Title Documents, (i) no Seller has
submitted or received written notice of and, to Seller’s Knowledge, no other
Person has submitted or received written notice of, in each case as of the
Effective Date, an application for the creation of any special

 

18



--------------------------------------------------------------------------------

taxing district affecting any Property (or any part thereof), or annexation
thereby, or inclusion therein and (ii) no Seller has received written notice
prior to the Effective Date that any Governmental Authority has commenced or
intends to commence construction of any special or off-site improvements or has
imposed or increased or intends to impose or increase any special or other
assessment against the applicable Property (or any part thereof).

6.1.12    No Seller has (A) made a general assignment for the benefit of
creditors, (B) filed any voluntary petition in bankruptcy or suffered the filing
of any involuntary petition by Seller’s creditors, (C) suffered the appointment
of a receiver to take possession of all, or any material portion, of Seller’s
assets, which remains pending as of the Effective Date, (D) suffered the
attachment or other judicial seizure of all, or any material portion, of
Seller’s assets, which remains pending as of the Effective Date, or (E) made an
offer of settlement, extension or composition to its creditors generally.

6.1.13    Except as set forth on Schedule 6.1.13, no Seller has granted any
option or right of first refusal, first opportunity or first offer or any other
similar preemptive right to any party to acquire any fee or ground leasehold
interest in any portion of any Property, and to Seller’s Knowledge, no such
option or right of first refusal, first opportunity or first offer or any other
similar preemptive right exists.

6.1.14    Other than as described on Schedule 6.1.14 (collectively, the
“Required Consents”), no consent, approval, order or authorization of, or
registration, declaration or filing with, any applicable Governmental Authority
is required to be obtained or made by any Seller or any Manager of any Property
in connection with the execution and delivery of this Agreement or the
consummation of the Transactions.

6.1.15    (a) Set forth on Schedule 6.1.15(a) is a true, correct and complete
list of all of the Operating Licenses and other material required Permits owned
or held by or issued to each Seller or Manager as of the Effective Date relating
to the applicable Property (or any portion thereof). Each Seller or Manager is
legally authorized, pursuant to the Operating Licenses set forth on
Schedule 6.1.15(a), to operate the applicable Property as of the Effective Date
in the manner identified on Schedule 6.1.15(a). Except as set forth on Schedule
6.1.15(a), as of the Effective Date, there is no action pending or threatened in
writing by or before any Governmental Authority to revoke, cancel, rescind,
modify, suspend or refuse to renew any of the Operating Licenses or other
material required Permits set forth on Schedule 6.1.15(a). Except as otherwise
noted on Schedule 6.1.15(a), true, correct and complete copies of all the
Operating Licenses and other material required Permits set forth on Schedule
6.1.15(a) have been furnished to Purchaser. As of the Effective Date, except as
set forth in Schedule 6.1.15(a), (i) each Operating License and each material
required Permit set forth on Schedule 6.1.15(a) is in good standing, and (ii) no
Seller has received written notice from any Governmental Authority asserting a
material violation of the terms of any such Operating License or such other
material required Permit set forth on Schedule 6.1.15(a) or threatening to
revoke, cancel, rescind, modify, suspend or not renew the terms of any such
Operating License or other material required Permits.

(b)     All Governmental Programs in which Seller currently participates at each
Property, including Medicaid, are listed on Schedule 6.1.15(b) (each a “Third
Party Payor Program”). As of the Effective Date, each such Seller is certified
for participation in, and party

 

19



--------------------------------------------------------------------------------

to, valid provider agreements for payment by Medicaid for the provision of
assisted living services. To the knowledge of Seller: as of the Effective Date,
except as set forth on Schedule 6.1.15(b), (i) each Seller is in good standing
in each Third Party Payor Program, (ii) there is no existing or pending
revocation, suspension, termination, probation, restriction, limitation, or
non-renewals proceedings by any Third Party Payor Program of which such Seller
has received written notice under any Third Party Payor Program (and none of the
foregoing has been threatened to Seller in writing by any Governmental
Authority), and (iii) no Seller has been excluded from participation in any
Third Party Payor Program; and as of the Effective Date, except as set forth on
Schedule 6.1.15(b), no Seller has any liabilities to any third party fiscal
intermediary or carrier administering the Governmental Programs, directly to the
Governmental Programs or any Governmental Authority, or to any other Payor for
the recoupment of any amounts previously paid to such Seller or any predecessor
by any such third party fiscal intermediary, carrier, Governmental Program or
other Payor.

(c)    Other than with respect to the Property known as The Gardens located in
Ocean Springs, Mississippi, true, correct and complete copies of all Licensing
Surveys completed from and after January 1, 2016 which are currently in the
possession or reasonable control of any Seller have been delivered or made
available to Purchaser on the Data Site.

6.1.16    No Seller has employees or has ever had employees. Each Property is
managed by the applicable Manager pursuant to the applicable Management
Agreement. To Seller’s Knowledge, the Property Employees are employed by the
applicable Manager or such Manager’s Affiliates. To Seller’s Knowledge, as of
the Effective Date, (i) there are no labor or collective bargaining agreements
which pertain to the Property Employees, and (ii) there are no labor unions or
other organizations representing, purporting to represent or attempting to
represent, any of the Property Employees. To Seller’s Knowledge, as of the
Effective Date, there are no current, pending or, to Seller’s Knowledge,
threatened labor strikes, work stoppages, slowdowns, picketing, lockouts or
other labor disputes by or involving any employees of any Property and no event
has occurred or circumstance exists that could provide the basis for any work
stoppage or other labor dispute.

6.1.17    Copies of the Property Statements for each Property have been provided
to Purchaser on the Data Site. To Seller’s Knowledge, the Property Statements
are true, correct and complete in all material respects, and fairly present, in
all material respects, the financial condition and the results of operations for
the Properties, as applicable, as of the respective dates indicated in such
Property Statements.

6.1.18    There is no existing condemnation, eminent domain or similar
proceeding or other similar Action, or private purchase in lieu of such a
proceeding or other similar Action, relating to any Property and, no Seller has
received written notice, nor does Seller have Knowledge, of a proposed or
threatened condemnation, eminent domain or similar proceeding or other Action,
or private purchase in lieu of such a proceeding or other Action, relating to
any Property.

6.1.19    No Seller is a Prohibited Person.

 

20



--------------------------------------------------------------------------------

6.1.20     All Tax returns required to be filed with any Governmental Authority
by or on behalf of the Sellers with respect to the Properties have been timely
filed in accordance with applicable Law, and all such tax returns were correct
and complete. Each Seller has paid (or caused to be paid) on a timely basis and
in the manner prescribed by Law all Taxes in any way relating to Seller and/or
the Properties and the operations thereof (including without limitation, all
sales taxes). There are no Liens for Taxes upon any Properties, other than with
respect to Taxes not yet due and payable except for real estate Taxes for the
period in which Closing occurs, which are a Lien not yet due and payable. No
Governmental Authority has threatened in writing that it is in the process of
imposing any Liens for Taxes on any Property or any portion thereto. To the
knowledge of Seller, no portion of any Property is or has been subject to any
Tax Certiorari Proceeding for the three (3) fiscal years prior to the Closing.
There are no requests for rulings or determinations in respect of any Taxes
pending between any Seller and any Governmental Authority. No extensions or
waivers of statutes of limitations have been given or requested with respect to
any Taxes of any Seller.

6.1.21    As of the Effective Date, Seller has no Knowledge of any material fact
or other information related to Seller or any of its Affiliates which would be
reasonably expected to have a material adverse effect on the satisfaction of the
condition set forth in Section 8.2.5.

6.2    AS-IS. Except as otherwise expressly set forth in Seller’s
Representations or otherwise in this Agreement or in the Ancillary Documents:

6.2.1    PURCHASER ACKNOWLEDGES AND AGREES THAT, AS A MATERIAL INDUCEMENT TO THE
SELLERS’ EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PROPERTY IS EXPRESSLY
PURCHASED AND SOLD “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS,” SUBJECT TO THE
TERMS AND CONDITIONS HEREOF AND OF THE ANCILLARY DOCUMENTS, AND EXCEPT FOR THE
EXPRESS REPRESENTATIONS SET FORTH HEREIN AND THEREIN.

6.2.2    The Purchase Price and the terms and conditions set forth herein are
the result of arm’s-length bargaining between entities familiar with
transactions of this kind, and the price, terms and conditions set forth in this
Agreement reflect the fact that Purchaser is not relying upon any information
provided by (or by any Person on behalf of) Seller or statements,
representations or warranties, express or implied, made (or deemed made by law)
by (or by any Person on behalf of) Seller (except as expressly set forth in the
Seller’s Representations or otherwise in this Agreement or in the Ancillary
Documents), including, without limitation, any relating to the value of the
Properties, the physical or environmental condition of the Properties, any
state, federal, county or local law, ordinance, order or permit, or the
suitability, compliance or lack of compliance of the Properties with any
regulation, or any other attribute or matter of or relating to the Properties.
Except as expressly set forth in this Agreement or any Ancillary Document,
Purchaser agrees that Seller shall not be responsible or liable to Purchaser for
any defects, errors or omissions in the Seller’s Deliveries, the Third-Party
Reports or on account of any conditions affecting the Properties.

6.2.3    Purchaser agrees and acknowledges that, except as expressly set forth
in the Seller’s Representations or otherwise in this Agreement or any Ancillary
Document, Seller makes no representations or warranties with respect to the
Properties (or any portion thereof), the

 

21



--------------------------------------------------------------------------------

operation, management and/or leasing of the Properties or concerning any
statements made or information delivered or made available to Purchaser (whether
by Seller, any of its Affiliates or any agents, representatives, consultants or
advisors of any of the foregoing, or any other Person) with respect to the
Properties (or any portion thereof) or the business of Seller or the
Transactions, whether included as part of the Seller’s Deliveries or any other
information disclosed to the Purchaser or otherwise, and all such
representations and warranties are hereby expressly excluded and disclaimed.
Purchaser agrees and acknowledges that, except as expressly set forth in the
Seller’s Representations or otherwise in this Agreement or any Ancillary
Documents, all Seller’s Deliveries are and were provided for informational
purposes only, and Purchaser shall not in any way be entitled to rely upon the
completeness or accuracy of the Seller’s Deliveries, and will instead in all
instances rely exclusively on its own inspections, consultants and advisors with
respect to all matters which it deems relevant to its decision to acquire, own
and operate the Properties. If this Agreement is terminated for any reason, all
tangible copies of the Seller’s Deliveries and Third-Party Reports that are in
Purchaser’s possession, shall within ten (10) Business Days after written
request from Seller therefor, returned to Seller or, at Purchaser’s option in
its sole discretion, destroyed by Purchaser, in each case except as required by
Law or Purchaser’s bona fide document retention policies or for digital copies
that are not practicable to destroy.

6.2.4    Except as expressly set forth in the Seller’s Representations or
otherwise in this Agreement or any Ancillary Document and subject to Purchaser’s
rights under Article IX, from and after Closing, Purchaser, for itself and on
behalf of its successors and assigns, and anyone claiming by, through or under
Purchaser, hereby fully releases each of Seller and the other Seller Indemnified
Parties from, and irrevocably waives its right to maintain, any and all claims
and causes of action that it or they may now have or hereafter acquire or arise
against Seller or such other Seller Indemnified Parties with respect to any and
all Damages arising from or related to any defects, errors, omissions in the
Seller’s Deliveries, the Third-Party Reports or other conditions affecting the
Properties.

6.2.5    Purchaser acknowledges and agrees that, except as expressly set forth
herein or in any of the Ancillary Documents, no representation has been made,
and no responsibility is assumed by Seller, with respect to the financial
earning capacity or expense history of the Properties, the continued occupancy
levels of the Properties, or any part thereof or, without limiting any of the
foregoing, occupancy at and after Closing.

6.2.6    Purchaser agrees and acknowledges that, except as expressly set forth
in Seller’s Representations or otherwise in this Agreement or any Ancillary
Document prior to the Closing, Seller shall have the right, but not the
obligation, to enforce its rights against any and all occupants, guests, or
Residents of the Properties; provided, that Purchaser’s consent shall be
required for any enforcement that individually or in the aggregate would have a
Material Adverse Effect. Purchaser agrees that the departure or removal, prior
to Closing, of any guests, occupants or Residents shall not be the basis for,
nor shall it give rise to, any claim on the part of Purchaser, nor shall it
affect the obligations of Purchaser under this Agreement in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deeds
with or without such tenants, guests, occupants or Residents in possession and
without any allowance or reduction in the Purchase Price under this Agreement;
provided, that Purchaser’s consent shall be required for any voluntary removal
by Seller that would have a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

6.2.7    Purchaser acknowledges that the Properties may be subject to the
federal Americans With Disabilities Act (the “ADA”) and the federal Fair Housing
Act (the “FHA”). The ADA requires, among other matters, that Residents and/or
owners of “public accommodations” remove barriers in order to make the
Properties accessible to disabled persons and provide auxiliary aids and
services for hearing, vision or speech impaired persons. Except as expressly set
forth in the Seller’s Representations or as otherwise expressly set forth herein
or in the Ancillary Documents, Seller makes no warranty, representation or
guarantee of any type or kind with respect to the Properties’ compliance with
the ADA or the FHA (or any similar state or local law), and Seller expressly
disclaims any such representations.

The phrase “to Seller’s Knowledge,” or words of similar import in this
Agreement, shall be deemed to refer exclusively to matters within the actual
knowledge of Andrew Armstrong, Lori Marino and Jane Ryu (“Seller Knowledge
Individuals”), after making due inquiry of the Managers. Without limiting the
foregoing, Purchaser acknowledges that, except as set forth herein, the Seller
Knowledge Individuals have not performed and are not obligated to perform any
investigation or review of any files or other information in the possession or
control of Seller or its Affiliates, or to make any inquiry of any Persons, or
to take any other actions in connection with the Seller’s Representations.
Neither the actual, present, conscious knowledge of any other individual or
entity, nor the constructive knowledge of the Seller Knowledge Individuals or of
any other Person, shall be imputed to the Seller Knowledge Individuals. No
Seller Knowledge Individual is a party to this Agreement or shall be subject to
any personal liability hereunder.

6.3    Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller the following (collectively, the “Purchaser’s
Representations”), as of the Effective Date, except as set forth in the
Disclosure Schedules:

6.3.1    Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware.

6.3.2    Purchaser, acting through any of its or their duly empowered and
authorized officers or members, has all necessary entity power and authority to
own and use its properties and to transact the business in which it is engaged,
and has full power and authority to enter into this Agreement, to execute and
deliver the documents and instruments required of Purchaser herein, and to
perform its obligations hereunder; and no consent of any of Purchaser’s
partners, directors, officers or members are required to so empower or authorize
Purchaser. The execution, delivery and compliance with or fulfillment of the
terms and conditions hereof will not (i) conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, any
material contract to which Purchaser is a party or by which Purchaser is
otherwise bound, which conflict, breach or default would have a material adverse
effect on Purchaser’s ability to consummate the Transactions or (ii) result in a
violation or breach, in any material respect, of any legal requirement
applicable to Purchaser or by which Purchaser or the property of Purchaser is
bound. This Agreement is a valid and binding agreement, enforceable against
Purchaser in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency and other laws affecting the rights of creditors
generally and equitable principles and except that equitable remedies may be
granted only in the discretion of a court of competent jurisdiction.

 

23



--------------------------------------------------------------------------------

6.3.3    No pending or, to Purchaser’s Knowledge, threatened litigation exists
which, if adversely determined (i) would or would reasonably be expected to
restrain the consummation of the Transactions or otherwise have a material
adverse effect on Purchaser’s ability to consummate the Transactions, or
(ii) would or would reasonably be expected to declare illegal, invalid or
non-binding any of Purchaser’s obligations or covenants to Seller hereunder.

6.3.4    Purchaser is not a Prohibited Person.

6.3.5    To Purchaser’s Knowledge, the funds transferred by Purchaser to Seller
under this Agreement are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person or the proceeds of specified unlawful
activity as defined by 18 U.S.C. § 1956(c)(7).

6.3.6    Except for the Required Consents and the Required License Approvals, no
consent, approval, order or authorization of, action by or in respect of, or
registration, declaration or filing with any applicable Governmental Authority
is required to be obtained or made by Purchaser in connection with the execution
and delivery of this Agreement, or the consummation of the Transactions, which
Purchaser has not already obtained or made.

6.3.7    As of the Effective Date, Purchaser has no Knowledge of any material
fact or other information related to Purchaser or any of its Affiliates which
would be reasonably expected to have a material adverse effect on the
satisfaction of the condition set forth in Section 8.1.5.

The phrase “to Purchaser’s Knowledge,” or words of similar import in this
Agreement, shall be deemed to refer exclusively to matters within the actual
knowledge of John Getchey, Kathleen A. Kress and Dan Rivas (“Purchaser Knowledge
Individuals”), without any obligation to investigate or make inquiries of other
Persons with respect to any of the representations and warranties contained in
this Agreement. Without limiting the foregoing, Seller acknowledges that the
Purchaser Knowledge Individuals have not performed and are not obligated to
perform any investigation or review of any files or other information in the
possession of Purchaser, or to make any inquiry of any Persons, or to take any
other actions in connection with the representations and warranties of Purchaser
set forth in this Agreement. Neither the actual, present, conscious knowledge of
any other individual or entity, nor the constructive knowledge of the Purchaser
Knowledge Individuals or of any other Person, shall be imputed to the Purchaser
Knowledge Individuals. No Purchaser Knowledge Individual is a party to this
Agreement or shall be subject to any personal liability hereunder.

ARTICLE VII

ADDITIONAL COVENANTS/AGREEMENTS OF SELLER AND PURCHASER

7.1    Interim Operations. During the period from the Effective Date and
continuing until the earlier of the termination of this Agreement or the
Closing:

7.1.1    Seller shall, and shall direct each Manager to, operate each Property
in the ordinary course consistent with past practice and in compliance (in all
material respects) with the terms of the applicable Management Agreement
(including, the standard of care thereunder) and use commercially reasonable
efforts consistent with past practice (i) to preserve intact the

 

24



--------------------------------------------------------------------------------

reputation and goodwill of each Property and to preserve, repair, replace where
necessary, maintain and protect each Property, (ii) preserve relationships with
residents, patients, suppliers, physicians, distributors, hospitals, discharge
planners, licensors, licensees, and others having business dealings with each
Property, and (iii) maintain levels of inventory, census and services provided
at the Properties, continue to market each Property to generate new admissions
and re-admissions, and continue to accept qualified residents and patients at
the Properties, as required to maintain the income generated by the operator of
the Properties.

7.1.2    Seller shall maintain in full force and effect all insurance policies
in place at each Property as of the Effective Date (or replacements continuing
similar coverage);

7.1.3    Seller shall not hire any employees of Seller at any Property (for the
avoidance of doubt, this Section 7.1.3 shall not restrict Manager’s ability to
hire or terminate employees during the period between the Effective Date and the
Closing Date);

7.1.4    Seller shall not enter into any new Commercial Lease or submit a
written proposal for any new Commercial Lease without Purchaser’s consent, not
to be unreasonably withheld, conditioned or delayed;

7.1.5    Seller shall pay all real estate taxes payable with respect to the
Properties as and when such taxes become due and payable, other than real estate
taxes being contested in good faith and to the extent that failure to pay the
same does not have a Material Adverse Effect;

7.1.6    Seller shall enter into Resident Agreements consistent with Seller’s
past practice at each Property;

7.1.7    Subject to Section 4.8.2, Seller shall not enter into any new Property
Contracts which would bind Purchaser following the Closing Date and shall not
amend or terminate any Assigned Contracts without, in either case, Purchaser’s
consent, not to be unreasonably withheld, conditioned or delayed;

7.1.8    Seller shall not directly or indirectly enter into any Affiliate
Agreements which will be binding on any Property after the Closing Date; and

7.1.9     Promptly following receipt thereof, Seller shall deliver to Purchaser
copies of any updated Property Statements and Rent Rolls delivered to Seller by
any Manager between the Effective Date and the Closing Date.

7.1.10    Licensing Condition.

7.1.10.1    Within three (3) Business Days following the Effective Date, Seller
shall deliver to Purchaser the information in Seller’s possession or control
required to, as and to the extent required by applicable Law, either
(i) complete an application with the appropriate licensing authority to transfer
each applicable Operating License or (ii) deliver notice to the appropriate
licensing authority that Purchaser is acquiring each applicable Facility from
Seller and the applicable Operating License will be transferred in connection
therewith (clauses (i) and (ii) are collectively referred to as the “Licensing
Applications and Notices”). Additionally, Purchaser shall have the right to
request such additional information from Seller to the extent such

 

25



--------------------------------------------------------------------------------

information is required by any applicable licensing authority in connection with
the review and, if applicable, approval of the Licensing Applications and
Notices and Seller shall cooperate with Purchaser to transfer all Operating
Licenses held by Seller to Purchaser. With respect to any Operating Licenses
that are held by a Manager (as opposed to Seller), Seller shall direct each such
Manager to (x) deliver to Purchaser such information as may be required to
submit each applicable Licensing Application and Notice and (y) cooperate with
Purchaser’s efforts to have the Operating Licenses held by each such Manager
transferred to Purchaser. To the extent any notices to a Governemental Authority
are required by applicable Laws to be made by Seller or any Manager, Seller
shall, and shall direct each Manager to, comply with such legal requirements.
Provided Seller and each Manager have delivered to Purchaser at least three
(3) Business Days following the Effective Date (the “Seller Delivery Date”) all
documents and information requested by Purchaser for the Licensing Applications
and Notices, Purchaser shall submit each required Licensing Application and
Notice within fifteen (15) Business Days following the Seller Delivery Date
(provided that, with respect to any Facility located in the State of Idaho,
Purchaser shall submit each required Licensing Application and Notice within
five (5) Business Days following the Seller Delivery Date), and, thereafter,
Purchaser shall diligently pursue the approval of each Licensing Application and
Notice by the applicable licensing authority. Purchaser shall promptly notify
Seller of the approval of the Licensing Applications and Notices as and when
Purchaser has received notice from the applicable licensing authority that any
Licensing Application and Notice has been approved by such authority,
preapproved by such authority or will be approved by such authority upon closing
of the Transactions (each, an “Required License Approval”). Seller shall, and
shall direct each Manager to, promptly provide all documents and information
reasonably requested by Purchaser in connection with the Licensing Applications
and Notices.

7.1.10.2    On the Closing Date, in the event that a Required License Approval
has not been received, Purchaser (or its designee) shall enter into (i) in the
event that a Seller is the holder of the applicable license, a sublease in
substantially the same form as attached hereto as Exhibit J-1, provided that the
form may be modified to comply with applicable Laws, with the holder of each
applicable license (an “Interim Sublease”), which shall be accompanied by a
management agreement consistent with such Interim Sublease between the holder of
the applicable license and Purchaser’s designated manager (collectively, an
“Interim Arrangement”), which Interim Arrangement shall become effective as of
the Closing Date, (ii) in the event that a Manager is the holder of the
applicable license, and such Manager consents in writing to the assignment of
applicable Management Agreement, an assignment and assumption of such Management
Agreement in form attached hereto as Exhibit J-2 (an “Assignment of Management
Agreement”), (iii) in the event that Seller and Manager jointly hold the
applicable license, an Interim Sublease with the Seller that is the holder of
each applicable license, or (iv) in the event that a Manager is the holder of
the applicable license, and such Manager does not consent in writing to the
assignment of the applicable Management Agreement, an Interim Sublease with such
Seller that is a party to the applicable Management Agreement (a “Seller Interim
Sublease”).

7.1.10.3    Seller shall use commercially reasonable efforts to renew any
Operating License and any other health care related certifications used in
connection with the Facilities that have expired or will expire prior to Closing
in accordance with applicable Law. In the event that any such Operating License
or other health care related certification has expired, and as a result thereof,
a Licensing Application and Notice cannot be submitted in accordance with
Section 7.1.10.1 (a “Seller Expired License”), then Purchaser’s obligation to
submit such

 

26



--------------------------------------------------------------------------------

Licensing Application and Notice shall be tolled until the later of (i) the date
on which Purchaser is obligated to submit such Licensing Application and Notice
pursuant to Section 7.1.10.1 and (ii) three (3) Business Days following delivery
of a valid Operating License and/or other certificate with respect to such
facility.

7.1.10.4    In the event that a Seller Interim Sublease is executed at Closing,
Seller agrees that Seller shall, so long as such Seller Interim Sublease remains
in full force and effect, enforce Seller’s rights pursuant to the applicable
Management Agreement for such Property to cause the applicable Manager to assist
Purchaser and Seller, and Purchaser’s replacement manager, to transition the
Facility to management by Purchaser or Purchaser’s replacement manager, which
may include, to the extent contemplated pursuant to the applicable Management
Agreement, causing Manager to enter into an interim management agreement with
Purchaser or its applicable replacement manager; provided that, in no event
shall Seller be obligated to commence or pursue litigation in connection with
enforcing such rights. This Section 7.1.10.4 shall survive Closing with respect
to each Seller Interim Sublease for so long as such Seller Interim Sublease
remains in full force and effect.

7.1.10.5    Purchaser agrees that, from and after the Effective Date and
continuing following the Closing, Seller shall have the right to terminate any
Management Agreement (including any Management Agreement assigned to Purchaser
or its designee) by delivery of written notice to the Manager (a “Seller
Termination Notice”), and, if such termination right is exercised following the
Closing (i) Purchaser shall, upon request from Seller, confirm such termination
by delivery of a written notice to Manager within two (2) Business Days
following delivery of the Seller Termination Notice, (ii) Seller shall, as a
condition to its right to terminate a Management Agreement following the
Closing, deliver prior written notice of Seller’s intent to terminate to
Purchaser no less than sixty (60) days prior to the delivery of the Seller
Termination Notice, and (iii) Seller shall not be permitted to deliver a Seller
Termination Notice if a License Application and Notice remains pending with the
applicable licensing authority, and the termination of the Management Agreement
would result in a material impairment to Purchaser’s or its designee’s ability
to receive an Operating License; provided that, Purchaser acknowledges and
agrees that a reasonable delay and the submission of additional information to
the licensing authority as a result of such termination shall not be deemed a
material impairment. In addition, following the Closing, Seller agrees to
reasonably cooperate with Purchaser to minimize any disruption to the process of
obtaining approval for an Operating License arising as a result of the delivery
of a Seller Termination Notice. Seller shall indemnify, defend and hold harmless
Purchaser from and against any termination fee owed by Purchaser pursuant to any
Management Agreement terminated prior to or following Closing pursuant to this
Section 7.1.10.5. This Section 7.1.10.5 shall survive Closing.

7.1.11    Seller shall not proceed with any capital improvements not listed on
Schedule 5.4.9 that involve, or would reasonably be expected to involve, costs
and expenses in an amount individually or in the aggregate equal to or greater
than Fifty Thousand Dollars ($50,000), without the written consent of Purchaser
in each instance, not to be unreasonably withheld.

7.2    Tax Reduction Proceedings. Prior to Closing, Seller may file and/or
prosecute an application for the reduction of the assessed valuation of the
Properties or any portion thereof for real estate taxes or a refund of property
taxes previously paid (a “Tax Certiorari Proceeding”) to

 

27



--------------------------------------------------------------------------------

the applicable Governmental Authority for the fiscal year prior to or including
the Closing Date. As of Closing, with respect to any Tax Certiorari Proceeding
for the fiscal year in which the Closing Date occurs, Purchaser shall assume the
same and have the right to file, prosecute, withdraw, settle or otherwise
compromise any such Tax Certiorari Proceedings, subject to Seller’s reasonable
approval. After Closing, Seller shall: (a) have the right to withdraw, settle or
otherwise compromise Tax Certiorari Proceedings affecting real estate taxes
assessed against any Property for any fiscal period prior to the fiscal year in
which the Closing shall occur; provided, that Seller shall not be permitted to
settle or compromise on any Tax Certiorari Proceedings to the extent that such
settlement or compromise would result in an increase in property Taxes of the
applicable Property following Closing; and (b) have no rights to file,
prosecute, withdraw, settle or otherwise compromise Tax Certiorari Proceedings
affecting real estate taxes assessed against any Property except as set forth in
clause (a) above. At all times following the Closing Date, Purchaser shall have
the sole right to file, prosecute to withdraw, settle or otherwise compromise
such Tax Certiorari Proceedings for any fiscal period following the fiscal year
in which the Closing shall occur.

7.3    Termination of Affiliate Agreements. Effective as of or prior to the
Closing, Seller shall terminate each of the Affiliate Agreements, at Seller’s
sole cost and expense.

7.4    Termination of Management Agreements. Effective as of or prior to the
Closing, Seller shall terminate each of the Management Agreements, at Seller’s
sole cost and expense.

7.5    Trademarks. Sellers acknowledge that although the purchase of the
Properties shall not include the Seller Marks, Seller shall and hereby does, to
the extent of Seller’s right, title and interest therein, grant Purchaser the
right to continue to use the existing branded names of the Properties as set
forth on Schedule I hereto (without the payment of any additional
consideration).

7.6    State and Local Requirements of Transfer. Seller shall reasonably
cooperate with Purchaser, at Purchaser’s cost and expense with respect to any
reasonable and reasonably documented out-of-pocket costs of Seller (except for
any costs and expenses Seller is otherwise responsible for under this Agreement,
which shall remain the responsibility of Seller), in connection with any state
or local requirements (including without limitation, applications and
inspections) of any state or local governmental authority in a location in which
any Property is located regarding the transfer of the ownership of the
Properties (and any licenses or permits, including, without limitation
certificates of occupancy) from Seller to Purchaser.

7.7    Property Appraisals.

7.7.1    Within sixty (60) days following the Effective Date, Purchaser shall
deliver to Seller copies of (i) with respect to any Property that is
(a) intended to be subject to financing at Closing and (b) not a CC Affected
Property or otherwise subject to removal under this Agreement, an appraisal
approved by the applicable lender thereto (a “Lender Appraisal”), and (ii) with
respect to any other Property, an appraisal for such Property performed by a
Qualified Appraiser selected by Purchaser (a “Purchaser Appraisal”). Seller
shall have a period of ten (10) Business Days thereafter, by written notice to
Purchaser, to object to any Purchaser Appraisal and provide an alternative
appraisal of the applicable Property from a Qualified Appraiser selected by
Seller (the “Seller Appraisal”). If Seller does not timely object to a Purchaser
Appraisal or so objects

 

28



--------------------------------------------------------------------------------

but does not timely provide the Seller Appraisal, then Seller shall be deemed to
have elected not to provide a Seller Appraisal. If Purchaser is obligated to
deliver a Purchaser Appraisal and fails to deliver a Purchaser Appraisal within
sixty (60) days following the Effective Date, then Seller may produce a Seller
Appraisal in accordance with the foregoing and in such event, the Agreed
Appraisal (as defined below) shall be deemed to equal the Seller Appraisal. A
“Qualified Appraiser” shall mean a nationally-recognized appraiser that is not
affiliated with either Seller or Purchaser, and is in the business of providing
appraisals of real property assets of similar size and nature as the applicable
Property. “Agreed Appraisal” means (i) if Seller elects to complete a Seller
Appraisal in accordance with the foregoing, then either the Purchaser Appraisal
or Seller Appraisal as determined in accordance with Section 7.7.2, (ii) if
Seller elects not to complete, or has deemed to elect not to complete, a Seller
Appraisal in accordance with the foregoing, then the Purchaser Appraisal,
(iii) if Purchaser fails to deliver a Purchaser Appraisal in accordance with the
foregoing, then the Seller Appraisal or (iv) such other appraisal as expressly
agreed by Purchaser and Seller.

7.7.2    If Seller elects to complete a Seller Appraisal in accordance with
Section 7.7.1, then Purchaser and Seller shall work in good faith to mutually
agree on the value of such Property within the above-referenced (10) Business
Day period after such objection. If Purchaser and Seller mutually agree on the
value of such Property within such period, then such value shall constitute the
Agreed Appraisal of such Property pursuant to Section 7.7.1. If Purchaser and
Seller have not mutually agreed on the value of such Property within the ten
(10) Business Day period after such objection, then the appraiser that provided
the Purchaser Appraisal for the applicable Property and the appraiser that
provided the Seller Appraisal for such Property shall, within ten (10) days
after the expiration of such ten (10) Business Day period, mutually select a
Qualified Appraiser. If a Qualified Appraiser is not appointed within such ten
(10) days period, then either Seller or Purchaser may apply to the American
Arbitration Association to select a Qualified Appraiser. If the American
Arbitration Association does not select a Qualified Appraiser within ten
(10) days after request or such application or such organization no longer
exists, then either Seller or Purchaser may apply to the Supreme Court of the
State of New York and request that it select a Qualified Appraiser. Within ten
(10) days after the selection of a Qualified Appraiser, such Qualified Appraiser
shall, by written notice to Purchaser and Seller, select either the Purchaser
Appraisal of the applicable Property or the Seller Appraisal of the applicable
Property as the appraisal he or she believes more accurately reflects the value
of the Property; provided that, such Qualified Appraiser may not modify such
appraisals or independently propose an appraisal. The determination by the
Qualified Appraiser shall be binding on all parties and non-appealable and
thereafter the appraisal selected by such Qualified Appraiser shall constitute
the Agreed Appraisal of the applicable Property pursuant to Section 7.7.1.

7.8    Tax Clearance Certificates. Seller shall use commercially reasonable
efforts to obtain tax clearance certificates for each Seller from the applicable
Governmental Authority in each applicable state in which a Property is located
prior to Closing. In addition to Seller’s obligations with respect to the State
of Pennsylvania pursuant to Section 12.3.6, in the event that such applicable
Governmental Authority notifies Seller prior to Closing that bulk sales taxes or
other Taxes that would be confirmed in a tax clearance certificate are due from
Seller, then Seller shall, from and after Closing, indemnify, defend and hold
harmless Purchaser from and against any and all liability and related expenses
(including reasonable attorneys’ fees and costs), arising under the applicable
Laws by reason of the failure of Seller to pay any bulk sales taxes or other

 

29



--------------------------------------------------------------------------------

Taxes that would be confirmed in a tax clearance certificate. Purchaser
acknowledges and agrees that the delivery of any tax clearance certificate shall
not be a condition to the Closing of the transactions contemplated herein unless
such tax clearance certificate is require as a condition to Closing pursuant to
applicable Law. This Section 7.8 shall survive the Closing until the date that
is sixty (60) days after the expiration of the applicable statute of limitations
with respect to the applicable Taxes.

7.9    Barkley Project. Prior to Closing, at Seller’s cost and expense, Seller
shall complete the scope of work identified in the contract attached hereto as
Schedule 7.9 (the “Barkley Project”) and shall pay all amounts required pursuant
thereto. Any amounts paid in connection with the Barkley Project will not reduce
the credit received pursuant to Section 5.4.9.2.

7.10    Intentionally Omitted.

7.11    Florida Generator Installation. Prior to Closing, at Seller’s cost and
expense, Seller shall complete the scope of work identified in the contracts
attached hereto as Schedule 7.11 (the “Florida Generator Projects”) and shall
pay all amounts required pursuant thereto. Any amounts paid in connection with
the Florida Generator Projects will not reduce the credit received pursuant to
Section 5.4.9.2. Promptly upon completion of each Florida Generator Project,
Seller shall provide to Purchaser the information with respect to completion of
the Florida Generator Project as required in order to submit the applicable
License Application and Notice in a timely manner. In the event that on the then
Scheduled Closing Date, such Property is a Failed License Property as a result
of Purchaser’s inability to submit a License Application and Notice in a timely
manner, then Purchaser shall be permitted to elect to defer the Closing with
respect to such Property in accordance with Section 5.1.3.

7.12    Additional Covenants.

7.12.1    From the Effective Date until Closing, Seller shall use commercially
reasonable efforts to comply with, and shall use commercially reasonable effort
to cause the applicable Manager to comply with, that certain Notice of Action
Level Exceedance (ALE) for Lead and Copper from the New Hampshire Department of
Environmental Services to Kirkwood Corners Senior Living dated August 2, 2019.

7.12.2    From the Effective Date until Closing, Seller shall use commercially
reasonable efforts to, and shall use commercially reasonable effort to cause the
applicable Manager to, resolve the outstanding issues with respect to certain
Licensing Surveys as set forth on Schedule 7.12.2 hereof.

7.12.3    Prior to the Closing, Seller shall deliver to Purchaser any Licensing
Surveys in Seller’s possession conducted since 2016 at the Property known as The
Gardens located in Ocean Springs, Mississippi.

7.12.4    From the Effective Date until Closing, Seller shall use commercially
reasonable efforts to comply with, and shall use commercially reasonable effort
to cause the applicable Manager to comply with, (i) with respect to the Property
knowns as Maple Court located in Powell, Texas, that certain Covenants for
Permanent Maintenance of Stormwater Facilities of record in Instrument Number
200708310019571, Instrument Number 201109120013888 and

 

30



--------------------------------------------------------------------------------

Instrument Number 201302250055710 and (ii) with respect to the Property known as
Raintree Terrace located in Knoxville, Tennessee, that certain Covenants for
Permanent Maintenance of Stormwater Facilities and Best Management Practices of
record in Instrument Number 201306060080624.

7.12.5    From the Effective Date until Closing, Seller shall use commercially
reasonable efforts to, and shall use commercially reasonable effort to cause the
applicable Manager to, obtain the certificates of occupancy, conditional use
permits and special use permits for each Property, to the extent applicable to
such Property and not provided to Purchaser prior to the Effective Date.

7.12.6    From the Effective Date until Closing, Seller shall use commercially
reasonable efforts to, and shall use commercially reasonable effort to cause the
applicable Manager to, (i) with respect to the Property known as Sheldon Park
located in Eugene, Oregon, conduct the annual inspections of the fire protection
systems required by applicable Law and noted as Violations prior to the
Effective Date and provide evidence of such annual inspections to the local fire
department in accordance with local Law, (ii) with respect to the Property known
as Sunset Lake Village located in Venice, Florida, clear the open building code
Violations for expired permits, references 2014 115760 000 00 BB and 2018 172090
000 00 BI, and (iii) with respect to the Property known as Grace Manor located
in Port Orange, Florida, clear the expired building permit; provided that, in no
event shall Seller be obligated to repair or renovate the applicable Property in
connection with its obligations under this Section 7.12.6. In the event that
Purchaser cannot submit a Licensing Application and Notice in accordance with
Section 7.1.10.1 as a result of the existence of the Violations and expired
building permit referenced in clauses (i) through (iii) above, then Purchaser’s
obligation to submit the applicable Licensing Application and Notice shall be
tolled until the later of (i) the date on which Purchaser is obligated to submit
such Licensing Application and Notice pursuant to Section 7.1.10.1 and
(ii) three (3) Business Days following Seller providing evidence of the
resolution of the Violation or clearing of the expired building permit with
respect to such Facility.

7.12.7    From the Effective Date until Closing, Seller shall use commercially
reasonable efforts to, and shall use commercially reasonable effort to cause the
applicable Manager to resolve the outstanding building code deficiencies
identified in the October 1, 2019 survey of the Property known as Legacy at
Georgetown located in Georgetown, Texas, by the Texas Health and Human Services
Commission and provide Purchaser with “Fire Clearance”. In the event that Seller
is unable to provide Purchaser with the “Fire Clearance” confirming correction
as required in order to submit a License Application and Notice for such
Property in a timely manner, and as a result thereof, such Property is a Failed
License Property, then Purchaser shall be permitted to elect to defer the
Closing with respect to such Property in accordance with Section 5.1.3.

7.12.8    Purchaser acknowledges and agrees that the covenants set forth in this
Section 7.12 shall not be a condition to Closing of the transactions
contemplated herein so long as Seller uses commercially reasonable efforts as
contemplated herein and otherwise complies with the express covenants herein in
all material respects.

 

31



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

8.1    Purchaser’s Conditions to Closing. Purchaser’s obligation to consummate
the Transactions shall be subject to and conditioned upon the satisfaction and
fulfillment of the following conditions precedent, provided Purchaser may, at
its sole option, waive any or all of these conditions, in whole or in part, in
writing or otherwise as provided in this Agreement:

8.1.1    All of the documents required to be delivered by Seller to Purchaser at
the Closing pursuant to the terms and conditions of Section 5.2 shall have been
delivered in accordance with the terms thereof;

8.1.2    Seller’s Representations shall be true and correct in all material
respects on and as of the Closing Date (except for the representations that are
made with reference to a specific date, which shall be true and correct in all
material respects as of such specific date), except for any modifications or
inaccuracies thereof that arise from events or circumstances that occur from and
after, or first exist following, the Effective Date, are outside of the
reasonable control of Seller, are not a breach of any provision of this
Agreement and do not result in a Material Adverse Effect;

8.1.3    Subject to Purchaser’s payment of all title insurance premiums and
fees, the Title Company is irrevocably committed to issue the Title Policy for
each Property; and

8.1.4    Seller shall have performed, in all material respects, each of the
covenants to be performed by Seller hereunder on or prior to the Closing Date;

8.1.5    With respect to each Property, either (i) the Required License
Approvals shall have been obtained, (ii) Seller shall have executed an Interim
Arrangement, an Assignment of Management Agreement or a Seller Interim Sublease
in accordance with Section 7.1.10, or (iii) in the event that FHC (DE) LLC D/B/A
Blue Harbor Senior Living or any of its Affiliates is the holder of the
applicable license, R.D. Merrill Company, or any of its Affiliates acquires,
prior to Closing, directly or indirectly, all or substantially all of the assets
of FHC (DE) LLC D/B/A Blue Harbor Senior Living.

8.1.6    All Affiliate Agreements shall be terminated;

8.1.7    Seller shall have exercised its rights to terminate each Management
Agreement which is not being assigned to Purchaser under Section 7.4; and

8.1.8    There shall not be in force any order, decree, judgment or injunction
of any Governmental Authority enjoining or prohibiting the consummation of the
Transactions or declaring illegal, invalid or nonbinding any of the material
covenants or obligations of the Seller hereunder; and there shall not be any
pending litigation or, to the knowledge of either Purchaser or Seller, any
litigation threatened in writing, which, if adversely determined, would restrain
the consummation of any of the Transactions or declare illegal, invalid or
nonbinding any of the material covenants or obligations of the Seller hereunder.

If any condition set forth in this Section 8.1 is not satisfied at or prior to
the Closing Date, Purchaser may (a) waive any of the foregoing conditions and
proceed to Closing with no offset or

 

32



--------------------------------------------------------------------------------

deduction from the Purchase Price, (b) other than with respect to a failure of
the condition set forth in Section 8.1.5 that results in Seller’s right to
terminate pursuant to Section 10.1(c), so long as Purchaser is not in default of
its obligations hereunder, terminate this Agreement, in which case Purchaser
shall receive a return of the Deposit from the Escrow Agent and neither party
shall have any further obligation or liability to the other except with respect
to those provisions of this Agreement which expressly survive a termination of
this Agreement, (c) with respect to a failure of the condition set forth in
Section 8.1.5 that results in Seller’s right to terminate pursuant to
Section 10.1(c), so long as Purchaser is not in default of its obligations
hereunder, terminate this Agreement, in which case Seller shall receive the
Deposit in accordance with Section 10.1 and neither party shall have any further
obligation or liability to the other except with respect to those provisions of
this Agreement which expressly survive a termination of this Agreement, or
(c) if such failure constitutes a default by Seller hereunder, exercise any of
its remedies pursuant to Section 10.2.

8.2    Seller’s Conditions to Closing. Seller’s obligation to close under this
Agreement shall be subject to and conditioned upon the satisfaction and
fulfillment of the following conditions precedent, provided Seller may, at its
sole option, waive any or all of these conditions, in whole or in part, in
writing or otherwise as provided in this Agreement:

8.2.1    All of the documents and funds required to be delivered by Purchaser to
Seller or Escrow Agent at the Closing pursuant to the terms and conditions of
Section 5.3 shall have been so delivered;

8.2.2    Each of the representations and warranties of Purchaser contained
herein shall be true and correct in all material respects on and as of the
Closing Date;

8.2.3    Purchaser shall have performed, in all material respects, each of the
covenants to be performed by Purchaser hereunder on or prior to the Closing
Date;

8.2.4    There shall not be in force any order, decree, judgment or injunction
of any Governmental Authority enjoining or prohibiting the consummation of the
Transactions or declaring illegal, invalid or nonbinding any of the material
covenants or obligations of the Purchaser hereunder; and there shall not be any
pending litigation or, to the knowledge of either Purchaser or Seller, any
litigation threatened in writing, which, if adversely determined, would restrain
the consummation of any of the Transactions or declare illegal, invalid or
nonbinding any of the material covenants or obligations of the Purchaser
hereunder; and

8.2.5    With respect to each Property, either (i) the Required License
Approvals shall have been obtained, (ii) Purchaser or its designee shall have
executed an Interim Arrangement, an Assignment of Management Agreement or a
Seller Interim Sublease in accordance with Section 7.1.10, or (iii) in the event
that FHC (DE) LLC D/B/A Blue Harbor Senior Living or any of its Affiliates is
the holder of the applicable license, R.D. Merrill Company, or any of its
Affiliates acquires, prior to Closing, directly or indirectly, all or
substantially all of the assets of FHC (DE) LLC D/B/A Blue Harbor Senior Living.

If any condition set forth in this Section 8.2 is not satisfied at or prior to
the Closing Date, Seller may (a) waive any of the foregoing conditions (other
than the condition set forth in Section 8.2.5)

 

33



--------------------------------------------------------------------------------

and proceed to Closing, (b) so long as Seller is not in default of its
obligations hereunder, terminate this Agreement, in which case Seller shall be
entitled to receive and retain the Deposit from the Escrow Agent and neither
party shall have any further obligation or liability to the other except with
respect to those provisions of this Agreement which expressly survive a
termination of this Agreement, or (c) if such failure constitutes a default by
Purchaser hereunder, exercise any of its remedies pursuant to Section 10.1.

ARTICLE IX

INDEMNIFICATION & SURVIVAL PROVISIONS

9.1    Effective Date; Survival. All of the Seller’s Representations and the
Purchaser’s Representations are made as of the Effective Date and shall be
deemed remade as of the Closing Date pursuant to Seller’s Bring Down Certificate
and Purchaser’s Bring Down Certificate, as applicable (except such Seller’s
Representations or Purchaser’s Representations that are made as of the Effective
Date or a date certain, which shall only be made as of the Effective Date or
such date certain, as applicable). All of the Seller’s Representations and the
Purchaser’s Representations shall survive Closing (each, an “Outside Claim
Date”): (a) with respect to the Fundamental Representations, indefinitely, and
Tax Representations the date that is sixty (60) days after the expiration of the
applicable statute of limitations with respect thereto, and (b) with respect to
any matters not covered by clause (a), for a period of twelve (12) months after
the Closing Date, it being agreed that none of the covenants contained in this
Agreement shall survive the Closing except as otherwise expressly provided
herein. Any claim by Seller or Purchaser with respect to any breach of the
Seller’s Representations or the Purchaser’s Representations, respectively, shall
be effective and valid only if made after Closing in writing (specifying in
reasonable detail the nature of the claim and the factual and legal basis for
any such claim, and the provisions of this Agreement upon which such claim is
made) against the other party on or prior to the Outside Claim Date. For
purposes of this Section 9.1, (i) “Fundamental Representations” shall mean the
representations set forth in Sections 6.1.1, 6.1.12 and 6.1.19 and (ii) “Tax
Representations” shall mean the representations set forth in Sections 6.1.2,
6.1.11 and 6.1.20.

Notwithstanding anything to the contrary contained in this Agreement, if to
Purchaser’s Knowledge, any of the Seller’s Representations is inaccurate, untrue
or incorrect in any way, Purchaser shall not be permitted to make any claim and
shall have no recourse, right of action or claim against Seller pursuant to this
Article IX or otherwise pursuant to this Agreement, or at law or in equity, and
Seller shall have no liability or obligation to Purchaser, with respect to the
breach of such Seller’s Representations.

9.2    Indemnification by Seller. Subject to the other provisions of this
Article IX, after the Closing, Seller shall indemnify and hold harmless
Purchaser and its Affiliates, and their respective members, managers, partners,
directors, officers, shareholders, employees and agents (hereinafter referred to
individually as a “Purchaser Indemnified Party” and collectively as “Purchaser
Indemnified Parties”) from and against any and all Damages suffered by any of
the Purchaser Indemnified Parties (without duplication) resulting from or
arising out of any breach of or inaccuracy in any of the Seller’s
Representations when made or remade as of the Closing Date (as provided herein)
(collectively, “Seller Indemnifiable Damages”).

 

34



--------------------------------------------------------------------------------

9.3    Indemnification by Purchaser. Subject to the other provisions of this
Article IX, after the Closing, Purchaser shall indemnify and hold harmless
Seller and its Affiliates, and their respective members, managers, partners,
directors, officers, shareholders, employees and agents (hereinafter referred to
individually as a “Seller Indemnified Party” and collectively as “Seller
Indemnified Parties”) from and against any and all Damages suffered by any of
the Seller Indemnified Parties (without duplication) resulting from or arising
out of any breach of or inaccuracy in any of the Purchaser Representations when
made or remade as of the Closing (as provided herein) (collectively, “Purchaser
Indemnifiable Damages”).

9.4    Limitations on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:

9.4.1     In no event shall Seller be liable, or required to make any payment
pursuant to Section 9.2, for any Seller Indemnifiable Damages suffered by any of
the Purchaser Indemnified Parties unless and until the aggregate dollar amount
of all such Seller Indemnifiable Damages exceeds Five Hundred Thousand Dollars
($500,000.00) (such amount, the “Basket Amount”), in which case Purchaser
Indemnified Parties shall be entitled to recover from the first dollar of Seller
Indemnifiable Damages; and (ii) the maximum aggregate liability of Seller in
respect of all Seller Indemnifiable Damages shall be limited to, and not exceed,
one and one-half percent (1.5%) of the Purchase Price (the “Seller Liability
Cap”); provided, that in no event shall the Seller Liability Cap apply with
respect to any of the Fundamental Representations or the Tax Representations or
any Seller Indemnifiable Damages relating thereto.

9.4.2    Following the Closing, except with respect to any Fundamental
Representations or Tax Representations or any Seller Indemnifiable Damages
relating thereto, none of the Purchaser Indemnified Parties shall (or shall have
the right to) seek, pursue or enter any judgment or collect (or attempt to
collect) an amount in excess of the Seller Liability Cap. Purchaser shall be
required to notify Seller prior to the Outside Claim Date of any claim against
Seller for a breach of or inaccuracy in any of the Seller’s Representations
pursuant to Section 9.2 by the delivery of a written notice (each such notice, a
“Notice of Claim” and each such claim identified therein a “Noticed Claim”)
setting forth: the dollar amount of the Purchaser Indemnifiable Damages relating
to the Noticed Claim (or a reasonable estimate of the amount of such Noticed
Claim). If Purchaser and Seller cannot mutually agree upon the settlement of any
Noticed Claim, Purchaser shall be deemed to have waived its right to pursue such
Noticed Claim (and any right to collect from Seller with respect to such Noticed
Claim), unless Purchaser brings a court action with respect to such Noticed
Claim on or prior to the date that is ninety (90) days after the Outside Claim
Date.

9.5    Indemnification Procedures. The party or parties making a claim for
indemnification under this Article IX shall be, for purposes of this Agreement,
referred to as the “Indemnified Person” and the party or the parties against
whom such claims are asserted under this Article IX shall be, for purposes of
this Agreement, referred to as the “Indemnifying Person.” All claims by any
Indemnified Person under this Article IX for Third Party Claims shall be
asserted and resolved as follows:

9.5.1    In the event of any claim, demand, suit, action, arbitration,
investigation, inquiry or proceeding brought by a third party against any
Indemnified Person which is covered

 

35



--------------------------------------------------------------------------------

by the indemnification provisions of this Article IX (in each such case, a
“Third Party Claim”), the Indemnified Person shall promptly cause written notice
of the assertion of such Third Party Claim to be forwarded to the Indemnifying
Person (a “Notice of Third Party Claim”). The failure of the Indemnified Person
to deliver promptly to the Indemnifying Person a Notice of Third Party Claim
shall not release, waive or otherwise affect the Indemnifying Person’s
obligations with respect thereto except to the extent that the Indemnifying
Person is actually prejudiced as a result of such failure. Subject to
Section 9.5.2, the Indemnifying Person on behalf of the Indemnified Person shall
have the right to elect to assume control of the defense of any Third Party
Claim with counsel reasonably acceptable to the Indemnified Person unless there
is a conflict of interest in connection therewith; provided, that the
Indemnified Person shall be entitled to participate in such defense at the
Indemnifying Person’s reasonable cost with counsel of the Indemnified Person’s
choice. The costs and expenses incurred by the Indemnifying Person (and any
defense by, or participation in any defense by, the Indemnified Person in
accordance herewith) in connection with such defense (including reasonable
out-of-pocket attorneys’ fees, other professionals’ and experts’ fees and court
or arbitration costs) shall be paid by the Indemnifying Person (subject to the
Basket Amount and Seller Liability Cap, as applicable). In the event of a
conflict of interest between the Indemnifying Person and the Indemnified Person
as to any matter for which indemnification is required hereunder, the
Indemnified Person may engage counsel of its own choice to control such defense
and at the expense of the Indemnifying Person (which expense shall be subject to
the Basket Amount and the Seller Liability Cap, as applicable), in the defense
of any Third Party Claim.

9.5.2    With respect to the defense of any Third Party Claim, the Indemnifying
Person shall not be entitled to continue control of such defense and shall pay
the costs and expenses incurred by the Indemnified Person in connection with
such defense if the Indemnifying Person fails to assume control of the defense
or materially fails to defend such claim.

9.5.3    If the Indemnifying Person has the right to and does elect to defend
any Third Party Claim, the Indemnifying Person shall: (i) conduct the defense of
such Third Party Claim actively and diligently and keep the Indemnified Person
reasonably informed of material developments in the Third Party Claim at all
stages thereof and (ii) to the extent practicable, permit the Indemnified Person
and its counsel to confer with the Indemnifying Person regarding the conduct of
the defense thereof. Purchaser and Seller will make available to each other and
each other’s counsel and accountants, without charge, all of their and their
Affiliates’ books and records relating or responsive to the Third Party Claim,
and each party (at its own expense) will render to the other party such
assistance as may be reasonably required in order to ensure the proper and
adequate defense thereof and shall furnish such records, information and
testimony and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested by the other party in connection
therewith. The Indemnified Person and the Indemnifying Person shall render, and
shall cause their respective employees to render, to each other, at the sole
cost and expense of the Indemnifying Person (with costs and expenses being
subject to the Seller Liability Cap) such other assistance and cooperation as
may reasonably be required to ensure the proper and adequate defense of such
claim or demand.

9.5.4    If the Indemnifying Person has the right to and does elect to defend
any Third Party Claim, the Indemnifying Person shall have the right to enter
into any settlement of a Third Party Claim without the consent of the
Indemnified Person provided that (i) no amount is

 

36



--------------------------------------------------------------------------------

payable by such Indemnified Person in connection with such settlement, (ii) such
settlement does not involve any injunctive or other equitable relief or the
contractual equivalent thereof binding upon such Indemnified Person, and
(iii) such settlement expressly and unconditionally releases such Indemnified
Person from all liabilities and obligations with respect to such claim, with
prejudice; provided, further, that no settlement by the Indemnifying Person of a
Third Party Claim shall limit or reduce the right of the Indemnified Person to
indemnity hereunder for all Damages they may incur arising out of or resulting
from the Third Party Claim to the extent such Indemnified Person is otherwise
entitled to be indemnified pursuant to this Article IX.

9.5.5    In calculating amounts payable to an Indemnified Person, such amounts
shall be determined net of (i) payments recovered by such Indemnified Person
under any insurance policy with respect to such Damages, or (ii) any net prior
recovery by such Indemnified Person from any third party with respect to such
Damages. An Indemnified Person shall have no obligation to pursue any Person
with respect to such Damages prior to exercising any remedy under this
Agreement.

9.6    Tax Treatment. For all tax purposes, the parties agree to treat indemnity
payments made pursuant to this Agreement as an adjustment to the Purchase Price.

9.7    Exclusive Remedy. Purchaser and Seller acknowledge and agree that,
following the Closing Date, the rights granted to the parties in the
indemnification provisions of this Article IX shall be the exclusive rights and
remedy of Purchaser (and all other Purchaser Indemnified Parties) and Seller
(and all other Seller Indemnified Parties) under this Agreement and with respect
to the Transactions.

9.8    Manner of Payment. Any indemnification payments made by Seller or
Purchaser pursuant to this Article IX shall be effected by wire transfer of
immediately available funds to the accounts designated by the other party,
within five (5) days after the final determination thereof.

9.9    Brokerage. Seller and Purchaser each represents and warrants to the other
that it has not dealt with or utilized the services of any real estate broker,
investment banker, sales person or finder in connection with this Agreement.
Each party agrees to indemnify, hold harmless, and, if requested in the sole and
absolute discretion of the indemnitee, defend (with counsel approved by the
indemnitee) the other party from and against any breach of the terms of this
Section 9.9 and any Damages relating to brokerage commissions and finder’s fees
arising from or attributable to the acts or omissions of the indemnifying party.

ARTICLE X

DEFAULT AND REMEDIES

10.1    Purchaser Default. IF PURCHASER (A) DEFAULTS ON ITS OBLIGATIONS
HEREUNDER TO (X) DELIVER TO SELLER THE DOCUMENTS SPECIFIED UNDER SECTION 5.3, OR
(Y) DELIVER THE PURCHASE PRICE IN ACCORDANCE WITH ARTICLE II AND CONSUMMATE THE
TRANSACTIONS ON THE CLOSING DATE, (B) PRIOR TO CLOSING, DEFAULTS, IN ANY
MATERIAL RESPECT, WITH RESPECT TO ANY OF ITS COVENANTS UNDER THIS AGREEMENT, AND
SUCH DEFAULT CONTINUES FOR MORE THAN TEN (10) DAYS AFTER WRITTEN NOTICE FROM

 

37



--------------------------------------------------------------------------------

SELLER, OR (C) SUBJECT TO PURCHASER’S RIGHTS TO REMOVE A PROPERTY PURSUANT TO
SECTION 5.1.2, THE CONDITION TO CLOSING SET FORTH IN SECTION 8.2.5 IS NOT
SATISFIED ON THE CLOSING DATE OTHER THAN (1) BY REASON OF A MATERIAL BREACH BY
SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR (2) SOLELY AS A RESULT OF
SELLER EXPIRED LICENSE OR THE FAILURE OF SELLER TO DELIVER SUCH INFORMATION AS
REQUIRED IN ORDER TO PERMIT PURCHASER TO SUBMIT A COMPLETE LICENSE APPLICATION
AND NOTICE (EACH OF CLAUSE (A), (B) OR (C), A “PURCHASER DEFAULT”), THEN SELLER
SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT IMMEDIATELY WITH RESPECT TO ANY
PROPERTY THAT HAS NOT BEEN CONVEYED AT A CLOSING PRIOR TO SUCH TERMINATION, IN
WHICH CASE, AS SELLER’S SOLE AND EXCLUSIVE REMEDY, PURCHASER SHALL BE DEEMED TO
FORFEIT THE DEPOSIT TO SELLER AND THE ESCROW AGENT SHALL DELIVER THE DEPOSIT TO
SELLER AS LIQUIDATED DAMAGES (AND NOT AS A PENALTY) FOR SUCH PURCHASER DEFAULT,
IT BEING AGREED THAT THE DAMAGES BY REASON OF PURCHASER’S DEFAULT ARE DIFFICULT,
IF NOT IMPOSSIBLE, TO ASCERTAIN, AND THAT THE FOREGOING PAYMENT REPRESENTS A
FAIR AND ADEQUATE MEASURE OF DAMAGES, AND THEREAFTER PURCHASER AND SELLER SHALL
HAVE NO FURTHER RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT EXCEPT FOR THOSE THAT
ARE EXPRESSLY PROVIDED IN THIS AGREEMENT TO SURVIVE THE TERMINATION HEREOF.
NOTWITHSTANDING THE FOREGOING, NONE OF THE ABOVE LIQUIDATED DAMAGES SHALL BE
DEEMED TO REDUCE, WAIVE OR LIMIT IN ANY RESPECT THE ADDITIONAL OBLIGATIONS OF
PURCHASER TO INDEMNIFY SELLER IF AND TO THE EXTENT EXPRESSLY PROVIDED IN THIS
AGREEMENT. SELLER AND PURCHASER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE SELLER AND THE REMEDIES AVAILABLE TO
SELLER, AND SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS COVENANTS
OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS. UNDER NO CIRCUMSTANCES SHALL
SELLER SEEK OR BE ENTITLED TO RECOVER DAMAGES (INCLUDING ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES), ALL OF WHICH SELLER
SPECIFICALLY WAIVES, FROM PURCHASER FOR ANY BREACH BY PURCHASER OF ITS
COVENANTS, PURCHASER’S REPRESENTATIONS OR ITS OTHER OBLIGATIONS UNDER THIS
AGREEMENT. IF THE CONDITION TO CLOSING SET FORTH IN SECTION 8.2.5 IS NOT
SATISFIED WITH RESPECT TO AN INDIVIDUAL PROPERTY AS A RESULT OF BOTH A SELLER
FAILED LICENSE ACTION AND ACTS OR OMISSIONS OF PURCHASER THAT ARE NOT COVERED BY
CLAUSE (A) OR (B) OF THE FIRST SENTENCE OF THIS SECTION 10.1, THEN SUCH FAILURE
WITH RESPECT TO SUCH PROPERTY SHALL BE DEEMED TO BE SOLELY AS A RESULT OF A
SELLER FAILED LICENSE ACTION FOR THE PURPOSES OF THIS CLAUSE (C)(2) OF THE FIRST
SENTENCE OF THIS SECTION 10.1. “SELLER FAILED LICENSE ACTION” MEANS, WITH
RESPECT TO ANY PROPERTY, THE EXISTENCE OF A SELLER EXPIRED LICENSE WITH RESPECT
TO SUCH PROPERTY AND/OR THE FAILURE OF SELLER TO DELIVER SUCH INFORMATION AS IS
REQUIRED IN ORDER TO PERMIT PURCHASER TO SUBMIT A COMPLETE LICENSE APPLICATION
AND NOTICE WITH RESPECT TO SUCH PROPERTY.

 

38



--------------------------------------------------------------------------------

 

   

 

SELLER’S INITIALS

    PURCHASER’S INITIALS

10.2    Seller Default. If Seller defaults on its obligations hereunder to
deliver to Escrow Agent the deliveries specified under Section 5.2 on the date
required by the terms of this Agreement or, prior to the Closing, defaults in
any material respect with respect to any of its covenants under this Agreement,
and such default continues for more than ten (10) days after written notice from
Purchaser (each, a “Seller Default”), then Purchaser shall have the right to
(a) terminate this Agreement and the Deposit shall be returned to Purchaser and
Seller shall reimburse Purchaser for any out-of-pocket costs and expenses (not
to exceed Seven Hundred Fifty Thousand Dollars ($750,000) (in the aggregate)
incurred by Purchaser and/or any Affiliates thereof (or their indirect and
indirect members, partners or shareholders) in connection with this Agreement
(including the negotiation hereof) and/or any of the Transactions, or
(b) subject to the conditions below, seek specific performance of Seller’s
obligation to consummate the Transactions pursuant to this Agreement. Purchaser
may seek specific performance of Seller’s obligation to close on the sale of the
Properties pursuant to this Agreement only if, as a condition precedent to
initiating such litigation for specific performance, Purchaser shall (x) not
otherwise be in default under this Agreement, and (y) file suit therefor with
the court on or before the 45th day after the delivery of written notice of the
default. If Purchaser fails to file an action for specific performance within
such 45 day period, then Purchaser shall be deemed to have elected to terminate
this Agreement in accordance with subsection (a) above. SELLER AND PURCHASER
AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES
DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S
EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR
RELATED TO A BREACH BY SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS. UNDER NO CIRCUMSTANCES SHALL PURCHASER SEEK OR BE ENTITLED TO
RECOVER DAMAGES (INCLUDING ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES), ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER OF ITS COVENANTS, SELLER’S REPRESENTATIONS OR ITS OTHER
OBLIGATIONS UNDER THIS AGREEMENT.

10.3    Partial Termination. In the event that this Agreement is terminated in
accordance with this Article X or any other termination pursuant to this
Agreement following an Initial Closing (if applicable), then this Agreement
shall be deemed terminated only with respect to the Failed License Properties
and shall remain in full force and effect with respect to any Property that has
been conveyed to Purchaser in accordance with the terms herein.

ARTICLE XI

CASUALTY; EMINENT DOMAIN

11.1    Minor Casualty. If prior to the Closing, a casualty or fire occurs which
is not a major casualty (as defined in Section 11.2), then this Agreement shall
continue in full force and effect and the Purchase Price shall not be reduced
except as hereinafter set forth, but Purchaser

 

39



--------------------------------------------------------------------------------

shall be entitled to an assignment of all of the proceeds payable to Seller of
fire or other casualty insurance (other than those proceeds expended by or on
behalf of Seller prior to the Closing to restore the applicable Property) and
all business interruption insurance proceeds (if any) payable with respect to
the period from and after the Closing, and Seller shall have no obligation to
repair or restore the applicable Property; provided, however, that in the case
of any insured casualty, the Purchase Price shall be reduced by the “deductible”
applied by Seller’s insurer with respect to such fire or casualty and not paid
by Seller prior to the Closing.

11.2    Major Casualty. If prior to the Closing, a major casualty occurs, then
Purchaser shall have the right, by delivery of written notice to Seller no more
than fifteen (15) days following Purchaser’s receipt of notice from Seller of
the casualty to (i) if there are four (4) or more CC Affected Properties in
existence, terminate this Agreement or, (ii) if there are three (3) or fewer CC
Affected Properties in existence, remove the applicable CC Affected Properties
from the Properties for all purposes hereunder pursuant to Section 11.5. If
Purchaser timely delivers such a termination notice, this Agreement shall
terminate, the Deposit shall be returned to Purchaser and the parties shall have
no further rights or obligations hereunder other than those that expressly
survive a termination of this Agreement. If Purchaser fails to timely deliver
the termination notice, this Agreement shall continue in full force and effect,
Purchaser shall purchase all Properties (including any CC Affected Properties)
to the extent provided hereunder and the Purchase Price shall not be reduced but
Seller shall be entitled to retain (i) all of the proceeds payable to Seller of
fire or other casualty insurance (other than those proceeds expended by or on
behalf of Seller prior to the Closing to restore the applicable Property) and
(ii) all business interruption insurance proceeds (if any) payable with respect
to the period prior to the Closing. Seller shall have no obligation to repair or
restore the applicable Property. Purchaser shall be entitled to all business
interruption insurance proceeds (if any) payable with respect to the period
after the Closing. For the purposes of this Section 11.2, a “major casualty”
shall mean a casualty or fire the cost of which to repair, as determined by a
third-party contractor selected by Seller and approved by Purchaser (in
Purchaser’s reasonable discretion), exceeds ten percent (10%) of the Single
Property Relative Value for the applicable Property.

11.3    Minor Condemnation. If prior to the Closing, condemnation proceedings
are commenced against all or any portion of any Property, and such proceedings
reduce the value of the applicable Property by less than ten percent (10%) of
the Single Property Relative Value for the applicable Property, then this
Agreement shall continue in full force and effect and the Purchase Price shall
not be reduced except as hereinafter set forth, but Purchaser shall be entitled
to an assignment of and all condemnation awards payable to Seller or (other than
any portion of the award in respect of income lost prior to the Closing or
expended by or on behalf of Seller prior to the Closing to restore such Property
or in connection with the collection of the award).

11.4    Major Condemnation. If prior to the Closing, condemnation proceedings
are commenced against all or any material portion of any Property and such
proceedings are not covered by Section 11.3, Purchaser shall have the right,
upon notice in writing to Seller delivered within fifteen (15) days after Seller
gives Purchaser notice of such proceeding to (i) if there are four (4) or more
CC Affected Properties in existence, terminate this Agreement or, (ii) if there
are three (3) or fewer CC Affected Properties in existence, remove the
applicable CC Affected Properties from the Properties for all purposes hereunder
pursuant to Section 11.5. If Purchaser timely delivers such a termination
notice, this Agreement shall terminate, Escrow Agent shall

 

40



--------------------------------------------------------------------------------

return the Deposit to Purchaser and neither party to this Agreement shall
thereafter have any further rights or liabilities under this Agreement other
than those that expressly survive termination of this Agreement. If Purchaser
does not timely elect, or is not entitled, to terminate this Agreement as set
forth above, this Agreement shall continue in full force and effect, Purchaser
shall purchase all Properties (including any CC Affected Properties) to the
extent provided hereunder and the Purchase Price shall not be reduced except as
hereinafter set forth, but Purchaser shall be entitled to an assignment of all
of all condemnation awards payable to Seller (other than any portion of the
award in respect of income lost prior to the Closing or expended by or on behalf
of Seller prior to the Closing to restore the applicable Property or in
connection with the collection of the award), as the case may be, and Seller
shall have no obligation to repair or restore such Property.

11.5    Removal of Affected Property. If a major casualty or major condemnation
occurs pursuant to Section 11.2 or Section 11.4, respectively, any Property
affected by such casualty or condemnation shall be deemed to be a “CC Affected
Property”. If at any time during the Executory Period, there is at least one
(1) but no more than three (3) CC Affected Properties in existence, Purchaser
may elect, by delivery of written notice to Seller, to remove any of such CC
Affected Properties from the Properties for all purposes hereunder and such
Property shall be deemed an “Excluded Property” hereunder, and (X) the Purchase
Price shall be reduced as set forth in Section 2.2.3 below, (Y) this Agreement
shall be deemed modified to exclude such Excluded Properties and all personal
property pertaining thereto from the definition of Properties and (Z) Purchaser
and Seller shall have no further obligations or liabilities with respect to such
Excluded Properties hereunder other than those obligations and liabilities
expressly stated to survive the termination of this Agreement; provided, that
Purchaser may remove no more than three (3) Excluded Properties in the
aggregate.

ARTICLE XII

STATE SPECIFIC PROVISIONS

12.1    Mississippi Withholding Tax. Solely with respect to each Property
located in the State of Mississippi, Seller acknowledges and agrees to comply
with the terms and provisions of Mississippi Code Section 27-7-308, regarding
the withholding of a portion of the sales proceeds payable to a foreign Seller,
including the preparation of withholding forms, affidavits and other
certifications, as necessary.

12.2    ORS 93.040 Disclaimer. SOLELY WITH RESPECT TO EACH PROPERTY LOCATED IN
THE STATE OF OREGON, THE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE WITHIN
A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT TO
LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY NOT AUTHORIZE
CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST FARMING OR
FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL ZONES. BEFORE SIGNING OR
ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD INQUIRE
ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO
195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND
17, CHAPTER 855, OREGON LAWS 2009, AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS
2010. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE
TITLE TO THE

 

41



--------------------------------------------------------------------------------

PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO
VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR
PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE APPROVED USES OF THE
LOT OR PARCEL, TO VERIFY THE EXISTENCE OF FIRE PROTECTION FOR STRUCTURES AND TO
INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY,
UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER
424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009,
AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.

12.3    Pennsylvania Provisions. Solely with respect to the Property in
Pennsylvania:

12.3.1    In addition to the deliverables set forth in Section 5.3 above,
Purchaser shall execute and deliver to Escrow Agent (or cause to be delivered to
Escrow Agent), at or prior to Closing, a countersigned counterpart of the Deed
for each Property located in the Commonwealth of Pennsylvania, certifying as to
Purchaser’s then-current address.

12.3.2    Seller has been informed that the zoning classification of the
Property in Pennsylvania is R-5 (Residential). Seller and Purchaser acknowledge
and agree that the foregoing shall not be deemed a representation or warranty by
Seller, Purchaser shall make its own determination of the zoning classification
of the Property in Pennsylvania and Seller shall have no liability under this
Agreement or otherwise for any failure of the foregoing statement to be
accurate.

12.3.3    Formal tender of an executed deed or of purchase money is hereby
waived.

12.3.4    A Real Estate Recovery Fund exists to reimburse any person who has
obtained a final civil judgment against a Pennsylvania real estate licensee
owing to fraud, misrepresentation, or deceit in a real estate transaction and
who has been unable to collect the judgment after exhausting all legal and
equitable remedies. For complete details about the Fund, call (717) 783-3658 or
(800) 822-2113 (within Pennsylvania) and (717) 783-4854 (outside Pennsylvania).

12.3.5    Notwithstanding anything in Section 13.3 below to the contrary, in the
event that Purchaser assigns its rights under this Agreement, Purchaser shall be
solely responsible for any additional realty transfer taxes assessed as a result
thereof and shall pay such additional taxes and as when due. Seller shall have
no liability for any realty transfer taxes, interest and penalties assessed
based on any assignment of Purchaser’s interest under this Agreement, and
Purchaser shall indemnify, defend and hold Seller harmless from any costs,
liability or expense incurred by Seller in connection with an assignment of this
Agreement by Purchaser, including, without limitation, any transfer taxes and
legal fees incurred by Seller in connection therewith. Purchaser’s indemnity
obligations under this Section 12.3.5 shall survive the Closing or earlier
termination of this Agreement.

12.3.6    The parties acknowledge that the Act of May 25, 1939, P.L. 189, 69
P.S. §529, the Act of May 29, 1951, P.L. 508, 72 P.S. §1403(a), and the Act of
March 4, 1971, P.L. 6, No. 2, 72 P.S. §7240, and their respective amendments
(collectively, the “PA Bulk Sales Laws”)

 

42



--------------------------------------------------------------------------------

may require that certain governmental agencies or authorities be notified in
advance of the Closing Date of the proposed transfer of Glen Riddle by Seller to
Purchaser, and in certain cases that Seller obtain and deliver to Purchaser a
clearance certificate (the “Clearance Certificate”) evidencing the payment by
Seller of certain taxes, assessments and contributions to the Commonwealth of
Pennsylvania. The parties further acknowledge that, as a result of procedures
for the administration of applications for such Clearance Certificate, and
anticipated delays therein, it may not be reasonably possible for Seller to
obtain and deliver such Clearance Certificate as of the date of Closing, or for
some period of time thereafter. Seller shall be responsible for providing all
notices to governmental agencies required under such laws, and Seller shall
indemnify, defend, and hold Purchaser harmless from and against any and all
losses, claims, damages and liabilities, including without limitation attorneys’
fees and costs of defense, which may be incurred by Purchaser by reason of
Seller’s failure to pay any taxes or comply with the PA Bulk Sales Laws in
accordance with Section 7.8.

12.4    New Hampshire Statutory Disclosures. Purchaser hereby agrees and
acknowledges that Seller has disclosed to Purchaser each of the statutory
disclosures set forth on Exhibit R annexed to this Agreement and,
contemporaneously with the execution of this Agreement, delivers a signed
Evidence of Disclosures & Receipt in the form annexed hereto as Exhibit R.

12.5    Texas Statutory Disclosures.

12.5.1    Municipal Utility District Notice. Purchaser hereby agrees and
acknowledges that if any of the properties in Texas are subject to assessments
by a municipal utility district, prior to Purchaser’s execution of this
Agreement and again at Closing, Seller and Purchaser shall execute and
acknowledge the appropriate notice required by Section 49.452 of the TEX. WATER
CODE in the form annexed hereto as Exhibit T. Any notice required by this
section shall be given to Purchaser prior to execution of this Agreement either
separately or as an addendum or paragraph of this Agreement. At the Closing, a
separate copy of such notice with current information shall be executed by
Seller and Purchaser, acknowledged, and thereafter recorded in the deed records
of the county in which such property is located.

12.5.2    Intentionally omitted

12.6    Florida Radon Disclosures. Purchaser acknowledges the following Radon
Gas disclosures required by Florida Statutes Section 404.056, Subsection 5:

12.6.1    “RADON GAS: Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.”

12.7    California State Provisions.

12.7.1    Independent Consideration. Concurrently with Purchaser’s delivery of
the Deposit to Escrow Agent, Purchaser shall deliver to Escrow Agent the sum of
$100.00 (the “Independent Contract Consideration”), which shall immediately be
released by Escrow Agent

 

43



--------------------------------------------------------------------------------

to Seller, and shall be accepted by Seller as the independent contract
consideration for Seller’s execution and delivery of this Agreement and the
rights extended to Purchaser hereunder. The Independent Contract Consideration
is earned as of the execution hereof by Purchaser and Seller, and is
nonrefundable under all circumstances, and shall be applied against the Purchase
Price at Closing.

12.7.2    Natural Hazard Disclosure. Purchaser and Seller acknowledge that
Seller may be required to disclose if any of the properties located in
California lie within the following natural hazard areas or zones: (i) a special
flood hazard area designated by the Federal Emergency Management Agency
(California Government Code Section 8589.3); (ii) an area of potential flooding
(California Government Code Section 8589.4); (iii) a high fire hazard severity
zone (California Government Code Section 51183.5); (iv) a wildland area that may
contain substantial forest fire risks and hazards (California Public Resources
Code Section 4136); (v) an earthquake fault or special studies zone (California
Public Resources Code Section 2621.9); or (vi) a seismic hazard zone (California
Public Resources Code Section 2694). Purchaser acknowledges that Seller will
employ the services of a natural hazard expert (“Natural Hazard Expert”) to
examine the maps and other information specifically made available to the public
by government agencies and to report the results of its examination to Purchaser
in writing. The written report prepared by the Natural Hazard Expert regarding
the results of its examination fully and completely discharges Seller from its
disclosure obligations referred to herein, and, for the purposes of this
Agreement, the provisions of Civil Code Section 1103.4 regarding the
non-liability of Seller for errors and/or omissions not within its personal
knowledge shall be deemed to apply, and the Natural Hazard Expert shall be
deemed to be an expert dealing with matters within the scope of its expertise
with respect to the examination and written report regarding the natural hazards
referred to above.

12.7.3    Energy Performance Disclosures. Purchaser acknowledges that Seller may
be required to disclose certain information concerning the energy performance of
the properties located in California pursuant to California Public Resources
Code Section 25402.10 and the regulations adopted pursuant thereto (collectively
the “Energy Disclosure Requirements”). Purchaser hereby waives any rights under
the Energy Disclosure Requirements and further waives any claim relating to the
sufficiency, accuracy or completeness of any information concerning the energy
performance of the Properties located in California (collectively, the “Energy
Disclosure Information”), that may have been delivered to Purchaser. Purchaser,
on its behalf and on behalf of Purchaser Parties, hereby forever releases Seller
and Seller Parties of any liability under the Energy Disclosure Requirements,
including, without limitation, any liability of Seller or Seller Indemnified
Parties’ arising as a result of Seller’s or Seller Indemnified Parties’ failure
to provide to Purchaser the Energy Disclosure Information, or the delivery of
inaccurate Energy Disclosure Information. Purchaser’s approval of the condition
of the properties pursuant to the terms of this Agreement shall be deemed to be
Purchaser’s approval of the energy performance and Energy Disclosure Information
of the properties located in California.

12.7.4    Releases. THE RELEASE SET FORTH IN SECTION 6.2.4 ABOVE AND ANY OTHER
RELEASES CONTAINED IN THIS AGREEMENT ARE, SUBJECT TO SELLER’S EXPRESS
OBLIGATIONS, INTENDED TO BE FULL RELEASES OF ALL CLAIMS KNOWN AND UNKNOWN.
PURCHASER HEREBY ACKNOWLEDGES THAT IT

 

44



--------------------------------------------------------------------------------

HAS READ AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

PURCHASER EXPRESSLY WAIVES ITS RIGHTS GRANTED UNDER CALIFORNIA CIVIL CODE
SECTION 1542 AND ANY OTHER PROVISION OF LAW THAT PROVIDES A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS THAT PURCHASER DOES NOT KNOW OR SUSPECT TO EXIST IN ITS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE
MATERIALLY AFFECTED ITS AGREEMENT TO RELEASE SELLER.

SELLER AND PURCHASER HAVE EACH INITIALED THIS SECTION 12.7.4 TO FURTHER INDICATE
THEIR AWARENESS AND ACCEPTANCE OF EACH AND EVERY PROVISION OF THIS AGREEMENT.
THE PROVISIONS OF THIS SECTION 12.7.4 SHALL SURVIVE THE CLOSING.

 

 

   

 

SELLER’S INITIALS

    PURCHASER’S INITIALS

12.8    Georgia Provisions. Solely with respect to each Property located in the
State of Georgia:

12.8.1    Purchaser shall be entitled to deduct and withhold three percent (3%)
of Seller’s taxable gain allocated to the applicable Property and remit such
withholdings to the Georgia Department of Revenue in compliance with O.C.G.A.
Section 48-7-128.

12.8.2    Intentionally omitted

12.8.3    Seller shall deliver the Georgia Superior Court Clerk’s Cooperative
Authority Form PT-61 (e-filing form).

12.9    Arizona Provisions. Seller shall within fifteen (15) days following the
Closing (or sooner if required by law) file with ADOR all final tax returns for
all transaction privilege (sales) taxes, excise taxes, use taxes, and other
taxes arising from transactions occurring prior to or on the Closing, including
any transaction privilege tax arising from the sale of the Property pursuant to
this Agreement and owed by Seller under the speculative builder classification
or owner-builder classification under Scottsdale Revised Code, Appendix C,
Article IV,§§ 416 and 417, as applicable. Seller will indemnify, defend and hold
harmless Purchaser and its affiliates from any and all losses, costs, charges or
other liabilities relating to a breach of any of the covenants and agreements
set forth in this Section 12.9, including, without limitation, as a result of
Seller’s failure to pay any amounts that may be due hereunder. The terms and
provisions of this Section 12.9 shall survive the Closing.

 

45



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

13.1    Binding Effect of Agreement. This Agreement shall not be binding on any
party hereto until executed by both Purchaser and Seller. Escrow Agent’s
execution of this Agreement shall not be a prerequisite to the effectiveness of
this Agreement. Subject to the terms of Section 13.3, this Agreement shall be
binding upon and inure to the benefit of Seller and Purchaser, and their
respective successors and permitted assigns.

13.2    Exhibits; Schedules; Annexes. All Exhibits, Schedules and Annexes,
whether or not annexed hereto, are a part of this Agreement for all purposes.

13.3    Assignability. This Agreement (and any of the rights and obligations
hereunder) is not assignable by any party without first obtaining the prior
written approval of the other party; provided, that (i) transfers of direct or
indirect equity interests in Purchaser shall be deemed to be an assignment of
this Agreement for which Seller’s consent is required, (ii) Purchaser may assign
any or all of its rights (but not obligations) hereunder to any one or more of
its Affiliates without obtaining Seller’s prior written consent if the assignee
is controlled by or under common control with ReNew Seahawk REIT LLC (“ReNew”)
and (iii) a transfer of the direct or indirect interests in Purchaser shall be
permitted without Seller’s consent if the Purchaser continues to be controlled
by or under common control with ReNew. Any assignment in violation of this
Section 13.3 shall be void and of no effect.

13.4    Captions. The captions, headings, and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, amplify,
or modify the terms and provisions hereof.

13.5    Number and Gender of Words. Whenever herein the singular number is used,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate.

13.6    Notices. All notices, demands, requests and other communications
required or permitted hereunder shall be in writing, and shall be (a) personally
delivered; (b) sent by a nationally-recognized overnight delivery service;
(c) sent by certified or registered mail, return receipt requested; or (d) sent
by electronic delivery with an original copy thereof transmitted to the
recipient by one of the means described in subsections (a) through (c) no later
than 3 Business Days thereafter. All notices shall be deemed effective when
actually delivered; provided, however, that if the notice was sent by overnight
courier or mail as aforesaid and is affirmatively refused or cannot be delivered
during customary business hours by reason of a change of address with respect to
which the addressor did not have either knowledge or written notice delivered in
accordance with this paragraph, then the first attempted delivery shall be
deemed to constitute delivery. Each party shall be entitled to change its
address for notices from time to time by delivering to the other party notice
thereof in the manner herein provided for the delivery of notices. All notices
shall be sent to the addressee at its address set forth following its name
below:

 

To Purchaser:   

ReNew Seahawk REIT LLC

One SeaGate, Suite 1500

Toledo, Ohio 43604

Attn: John Getchey

Email: jgetchey@renewreit.com

 

46



--------------------------------------------------------------------------------

  

and to:

 

ReNew Seahawk REIT LLC

One SeaGate, Suite 1500

Toledo, Ohio 43604

Attn: Kathleen A. Kress

Email: kkress@renewreit.com

with a copy to (which shall not constitute notice to Purchaser hereunder):   

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attn: Andrew S. Epstein, Esq. and Jay L. Bernstein, Esq.

Email: andrew.epstein@cliffordchance.com and

jay.bernstein@cliffordchance.com

To Seller:   

c/o New Senior Investment Group Inc.

1345 Avenue of the Americas

New York, New York 10105

Attn: Lori Marino

Email: lmarino@newseniorinv.com

with a copy to:   

Fried, Frank, Harris, Shriver and Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Patrick Dowd, Esq.

Email: patrick.dowd@friedfrank.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

 

  

Fidelity National Title Insurance Company

399 Sturges Avenue

Mansfield, Ohio 44903

Attention: Suzanne A. Rippel

Email: suzanne.rippel@fnf.com

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Agreement, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.7    Governing Law and Venue. This Agreement shall be construed and enforced
in accordance with the laws of the State of New York, without giving effect to
any principles

 

47



--------------------------------------------------------------------------------

regarding conflict of laws to the extent such principles would require or permit
the application of the laws of another jurisdiction. Each of Purchaser and
Seller shall submit to the exclusive jurisdiction of the state courts of the
State of New York in New York County and to the jurisdiction of the United
States District Court for the Southern District of New York for the purposes of
each and every suit, action or other proceeding arising out of or based upon
this Agreement or the subject matter hereof brought by the parties, it being
expressly understood and agreed that this consent to jurisdiction shall be
self-operative and no further instrument or action, other than service of
process in one of the manners specified in this Agreement or as otherwise
permitted by such law, shall be necessary in order to confer jurisdiction upon a
party in any such court. Each of Purchaser and Seller shall waive, and agree not
to assert, by way of motion, as a defense, or otherwise, in any suit, action or
proceeding brought in any such court, any claim that either Purchaser or Seller
is not subject personally to the jurisdiction of the above-named courts, that
Purchaser’s or Seller’s property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and further agrees to waive, to the fullest extent permitted under applicable
Law, the benefit of any defense that would hinder, fetter or delay the levy,
execution or collection of any amount to which Seller, Purchaser or their
successors or permitted assigns are entitled pursuant to the final judgment of
any court having jurisdiction. Notwithstanding the foregoing, any actions may be
brought in the courts of the State in which any Property is located as necessary
to enforce any judgment of a court referenced in this Section 13.7.

13.8    Guarantor. Notwithstanding anything to the contrary contained in this
Agreement, New Senior Investment Group Inc. (“Guarantor”), by its execution of
this Agreement solely for purposes of this Section 13.8, does hereby guaranty,
and agree to be jointly and severally liable with Seller, for Seller’s
obligations pursuant to Article IX. Purchaser shall have the right to proceed
directly against Guarantor with respect to any such obligations (but without any
obligation to bring a claim). Guarantor is an indirect owner of each Seller,
will derive substantial benefits from the transactions described in this
Agreement and acknowledges that the execution of this Section 13.8 is a material
inducement and condition to the Purchaser’s execution of the Agreement.
Guarantor represents and warrants that it has the legal right, power, authority
and capacity to execute this Agreement, that such execution does not violate any
other agreement or instrument by which Guarantor is bound, and that this
Agreement is binding and enforceable against Guarantor, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies generally, and general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity). Guarantor unconditionally, to the greatest extent permitted by law,
waives any guarantor, suretyship or other defenses that might otherwise be
available to Guarantor with respect to the obligations under this Agreement.
Guarantor’s liability under this Agreement (i) is a guaranty of payment and
performance of the obligations hereunder, and is not a guaranty of collection or
collectability; (ii) is a continuing, absolute, and unconditional obligation
under any and all circumstances whatsoever, without regard to the validity or
enforceability of the obligations of any Seller and Guarantor is, and shall be,
fully obligated under this Agreement even if no Seller had any liability at the
time it became obligated under this Agreement or if any Seller later ceases to
be liable hereunder, whether pursuant to bankruptcy or other insolvency or
applicable moratorium, fraudulent conveyance, preferential transfer and similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally and the application of equitable principles in any proceeding, whether
at law or in equity.

 

48



--------------------------------------------------------------------------------

Guarantor shall not be entitled to claim, and irrevocably covenants not to raise
or assert, any defense, counterclaim, set-off or deduction against the
obligations of Guarantor or any Seller under this Agreement, whether or not
available to Seller. Guarantor waives: (x) any right to require Purchaser to:
(A) proceed first against any Seller or other guaranty or indemnitor before
proceeding against Guarantor with respect to the obligations pursuant to this
Section 13.8; or (B) pursue any other right or remedy for Guarantor’s benefit;
and (y) any guarantor, suretyship or other defenses that might otherwise be
available to Guarantor with respect to the obligations under this Agreement, all
diligence and all demands, protests, presentments and notices of every kind or
nature, including notices of protest, dishonor, nonpayment and acceptance of
this Agreement. Guarantor’s liability with respect to Seller’s Representations
shall be limited as follows: (i) with respect to all Seller’s Representations
(other than Fundamental Representations and Tax Representations), Guarantor’s
liability under this Section 13.8 shall expire on the Outside Claim Date, except
with respect to any claim pending on such date for which Guarantor’s liability
shall terminate upon the full and final resolution of such claims and
Guarantor’s liability shall not exceed the Seller Liability Cap with respect to
all claims related to such Seller’s Representations in the aggregate and
(ii) with respect to Fundamental Representations and Tax Representations,
Guarantor’s liability under this Section 13.8 shall expire on the date which is
five (5) years following the Closing Date, except with respect to any claim
pending on such date for which Guarantor’s liability shall terminate upon the
full and final resolution of such claim and Guarantor’s liability shall not
exceed the Purchase Price with respect to all claims related to Fundamental
Representations and Tax Representations in the aggregate.

13.9    Entire Agreement. This Agreement embodies the entire agreement between
the parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and contracts, whether
written or oral.

13.10    Amendments. This Agreement shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written contract
executed by all of the parties; provided, however, that, the signature of the
Escrow Agent shall not be required as to any amendment of this Agreement other
than an amendment of Article III.

13.11    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.12    Multiple Counterparts/Facsimile Signatures. This Agreement may be
executed in a number of identical counterparts. This Agreement may be executed
by facsimile signatures or electronic delivery of signatures which shall be
binding on the parties hereto.

13.13    Construction. No provision of this Agreement shall be construed in
favor of, or against, any particular party by reason of any presumption with
respect to the drafting of this Agreement; both parties, being represented by
counsel, having fully participated in the negotiation of this instrument.

 

49



--------------------------------------------------------------------------------

13.14    Confidentiality/Press Releases. Each party hereto agrees that this
Agreement, the provisions of this Agreement, all understandings, agreements and
other arrangements between and among the parties, and all other non-public
information received from or otherwise relating to, the Properties (or any
portion thereof), Purchaser and/or Seller or their respective Affiliates (or
direct or indirect owners, partners, members, officers and/or employees) shall
be, and be kept, confidential, and shall not be disclosed or otherwise released
to any other Person (other than by any party to such party’s Affiliates,
provided that such party shall be responsible and liable to the other party for
any breach of this Section 13.14 by its Affiliates), without the written consent
of Purchaser or Seller, as applicable. Any information obtained by Purchaser in
the course of its inspection of Properties, and any Seller’s Deliveries or
Third-Party Reports, in each case that is proprietary to Seller (including,
without limitation, Licensing Surveys and any information regarding Seller’s
operating results from the Properties) shall be confidential and Purchaser shall
be prohibited from making public or disclosing such information to any other
Person, without Seller’s prior written authorization, which may be granted or
denied in Seller’s sole discretion. The obligations of the parties hereunder
shall not apply in the following instances:

(i)    to the extent that the disclosure of information otherwise determined to
be confidential is required by legal requirements, or by any regulations or
securities exchange listing rules applicable to such party or its Affiliates,
provided that (A) prior to disclosing such confidential information, such
disclosing party shall notify the other party thereof, which notice shall
include the basis upon which such disclosing party believes the information is
required to be disclosed; and (B) such disclosing party shall, if requested by
the other party, provide reasonable cooperation with the other party to protect
the continued confidentiality thereof;

(ii)    the disclosure of confidential information to any financial advisors,
other professional advisors, title insurance companies, insurance companies,
shareholders, direct and indirect owners, partners, members, officers and/or
employees, investors and lenders (both actual and potential) of a party who are
otherwise bound by a duty of confidentiality to such party, or if not, provided
that such party shall be responsible and liable to the other party for any
breach of this Section 13.14 by any such Person to whom it discloses such
information; and

(iii)    Purchaser (or any of its Affiliates) shall have the right to disclose
such confidential information as is required to be disclosed in connection with
Purchaser’s (or any of its Affiliates’) quarterly earnings results or financing
activities.

13.15    Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Agreement and any aspect thereof.

13.16    Waiver. No delay or omission to exercise any right or power accruing
upon any default, omission, or failure of performance hereunder shall impair any
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. No waiver, amendment, release, or modification of this Agreement
shall be established by conduct, custom, or course of dealing and all waivers
must be in writing and signed by the waiving party.

 

50



--------------------------------------------------------------------------------

13.17    Time Periods. Should the last day of a time period contemplated by this
Agreement fall on a day other than a Business Day, the next Business Day
thereafter shall be considered the end of the time period.

13.18    No Personal Liability of Officers, Trustees or Directors. Purchaser
acknowledges that this Agreement is entered into by Seller, and Purchaser agrees
that none of the Seller Indemnified Parties (other than Seller, and then subject
to the terms of Article IX and, in the aggregate, only to the extent of the
Seller Liability Cap) shall have any personal liability under this Agreement or
any document executed in connection with the Transactions. Seller agrees and
acknowledges that none of Purchaser Indemnified Parties (other than Purchaser)
shall have any personal liability under this Agreement or any document executed
in connection with the Transactions.

13.19    No Recording. Purchaser shall not cause or allow this Agreement or any
contract or other document related hereto, nor any memorandum or other evidence
hereof, to be recorded or become a public record without Seller’s prior written
consent, which consent may be withheld at Seller’s sole discretion. If Purchaser
records this Agreement or any other memorandum or evidence thereof, Purchaser
shall be in default of its obligations under this Agreement. Purchaser hereby
appoints Seller as Purchaser’s attorney-in-fact to prepare and record any
documents necessary to effect the nullification and release of this Agreement or
other memorandum or evidence thereof from the public records. This appointment
shall be coupled with an interest and irrevocable.

13.20    Relationship of Parties. Purchaser and Seller acknowledge and agree
that the relationship established between the parties pursuant to this Agreement
is only that of a seller and a purchaser of property. Neither Purchaser nor
Seller is, nor shall either hold itself out to be, the agent, employee, joint
venturer or partner of the other party.

13.21    Survival. The provisions of Section 3.3, Section 4.1.1, Article X,
Section 12.3.5, Section 13.21, and this Article XIII shall survive the
termination of this Agreement to the extent set forth in each such provision.
The provisions of Section 2.2, Section 4.5, Article V, Section 6.2,
Section 7.1.10.4, Section 7.1.10.5, Section 7.2, Section 7.6, Section 7.8,
Article IX, Section 12.3.5, Section 12.7.4, Section 12.9, and this Article XIII
shall survive the Closing to the extent set forth in each such provision.

13.22    Multiple Purchasers. As used in this Agreement, the term “Purchaser”
includes all entities acquiring any interest in any Property at the Closing. In
the event that “Purchaser” has any obligations or makes any covenants,
representations or warranties under this Agreement, the same shall be made
jointly and severally by all entities being a Purchaser hereunder. If Seller
delivers notice to one Purchaser hereunder, such notice shall be deemed
delivered to each Purchaser.

13.23    Multiple Sellers. As used in this Agreement, the term “Seller” includes
all entities selling any interest in any Property at the Closing. In the event
that “Seller” has any obligations

 

51



--------------------------------------------------------------------------------

or makes any covenants, representations or warranties under this Agreement, the
same shall be made jointly and severally by all entities being a Seller
hereunder. If Purchaser delivers notice to one Seller hereunder, such notice
shall be deemed delivered to each Seller.

13.24    WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY
ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

13.25    Principles of Construction. Unless otherwise specified, (i) all
references to sections, exhibits and schedules are to those in this Agreement,
(ii) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision,
(iii) all definitions are equally applicable to the singular and plural forms of
the terms defined, and (iv) the word “including” means “including but not
limited to,”. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The parties intend that each representation, warranty, covenant
and agreement contained herein will have independent significance. If any party
has breached or violated, or if there is an inaccuracy in, any representation,
warranty, covenant or agreement contained herein in any respect, the fact that
there exists another representation, warranty, covenant or agreement relating to
the same subject matter (regardless of the relative levels of specificity) which
the party has not breached or violated, or in respect of which there is not an
inaccuracy, will not detract from or mitigate the fact that the party has
breached or violated, or there is an inaccuracy in, the first representation,
warranty, covenant or agreement.

13.26    Post-Closing Cooperation. Purchaser agrees that, following the Closing
and for a period of three (3) years (the “Tail Period”), Purchaser shall
reasonably cooperate with Seller, Seller’s insurance provider, and their
respective designees and consultants (the “Insurance Parties”), at no cost to
Purchaser, in connection with the resolution of any claims made by Seller or its
Affiliates pursuant to Seller’s Tail Policy. In connection with the foregoing,
during the Tail Period, (i) Purchaser shall provide access to the Insurance
Parties to the books and records of the Purchaser relating to the Properties and
any assignee of Purchaser’s rights and interest in the Properties upon
reasonable advance request and during business hours, as may reasonably be
required in connection with the resolution of any claims pursuant to Seller’s
Tail Policy, and (ii) to the extent acquired by Purchaser, Purchaser shall
retain all resident files (including medical records), employee personnel files,
policies and procedures applicable to the period prior to Closing. This
Section 13.27 shall survive the Closing for a period of three (3) years.

[Remainder of Page Intentionally Left Blank]

 

52



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto have executed this Agreement as of the date
first set forth above.

 

SELLER:

Desert Flower Owner LLC,

Desert Flower Leasing LLC,

Orchard Park Owner LLC,

Orchard Park Leasing LLC,

Sunshine Villa Owner LLC,

Sunshine Villa Leasing LLC,

Willow Park Owner LLC,

Willow Park Leasing LLC,

Sheldon Park Owner LLC,

Sheldon Park Leasing LLC,

Canyon Creek Owner LLC,

Canyon Creek Leasing LLC,

Heritage Place Owner LLC,

Heritage Place Leasing LLC,

Golden Living Taylorsville Owner LLC,

Golden Living Taylorsville Leasing LLC,

NIC Courtyards Owner LLC,

NIC Courtyards Leasing LLC,

NIC 7 Glen Riddle Owner LLC,

NIC 7 Glen Riddle Leasing LLC,

NIC 10 Barkley Place Owner LLC,

NIC 10 Barkley Place Leasing LLC,

NIC 15 Kirkwood Corners Owner LLC,

NIC 15 Kirkwood Corners Leasing LLC,

NIC 15 Pine Rock Manor LLC,

NIC 15 Pine Rock Manor LLC,

NIC 15 Pines of New Market Owner LLC,

NIC 15 Pines of New Market Owner LLC,

NIC 18 Gardens Owner LLC,

NIC 18 Gardens Leasing LLC,

NIC 4 Courtyards of New Bern Owner LLC,

NIC 4 Courtyards of New Bern Leasing LLC,

NIC 4 Summerfield Owner LLC,

NIC 4 Summerfield Leasing LLC,

NIC 4 Village Place Owner LLC,

NIC 4 Village Place Leasing LLC,

NIC 4 Sunset Lake Owner LLC,

NIC 4 Sunset Lake Leasing LLC,

NIC 4 Royal Palm Owner LLC,

NIC 4 Royal Palm Leasing LLC,

NIC 19 Raintree Owner LLC,

NIC 19 Raintree Leasing LLC,

NIC 19 Powell Owner LLC,

NIC 19 Powell Leasing LLC,

SNR 25 Legacy at Georgetown Owner LLC,

SNR 25 Legacy at Georgetown Leasing LLC,

SNR 25 Legacy at Bear Creek Owner LLC,

SNR 25 Legacy at Bear Creek Leasing LLC,

NIC 20 Grand View Owner LLC,

NIC 20 Grand View Leasing LLC,

SNR 23 Grace Manor Owner LLC,

SNR 23 Grace Manor Leasing LLC,

SNR 23 Ivy Springs Owner LLC,

SNR 23 Ivy Springs Leasing LLC,

NIC 17 Windsor Owner LLC and

NIC 17 Windsor Leasing LLC

By:  

/s/ Lori B. Marino

Name:   Lori B. Marino Title:   Executive Vice President, General Counsel &
Secretary



--------------------------------------------------------------------------------

PURCHASER: ReNew Seahawk REIT LLC, a Delaware limited liability company By:  

/s/ Steven W. Schroeder

Name:   Steven W. Schroeder Title:   Authorized Signatory 263 Glen Riddle Road
LLC, a Delaware limited liability company By:  

/s/ Steven W. Schroeder

Name:   Steven W. Schroeder Title:   Authorized Signatory



--------------------------------------------------------------------------------

For purposes of Section 13.8 only GUARANTOR: New Senior Investment Group Inc., a
Delaware corporation By:  

/s/ Lori B. Marino

Name:   Lori B. Marino Title:   Executive Vice President, General Counsel &
Secretary



--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

Fidelity National Title Insurance Company, referred to in this Agreement as the
“Escrow Agent,” hereby acknowledges that it received this Agreement executed by
Seller and Purchaser as of October 31, 2019, and accepts the obligations of the
Escrow Agent as set forth herein.

 

ESCROW AGENT: FIDELITY NATIONAL TITLE INSURANCE COMPANY By:  

/s/ Suzanne A. Rippel

Name:   Suzanne A. Rippel Title:   AVP



--------------------------------------------------------------------------------

ANNEX 1

DEFINED TERMS

“Access Agreement” means that certain Access Agreement by and between New Senior
Investment Group (an Affiliate of Seller) and ReNew REIT LLC (an Affiliate of
Purchaser).

“Accounts Receivable” means, collectively, accounts receivable, credit balances
with regard to unbilled work in process, but expressly excluding Uncollected
Rents and any reimbursement amounts payable pursuant to a Governmental Program.

“Action” means any lawsuit, claim, suit, litigation, labor dispute, arbitration,
mediation, investigation or other action or proceeding.

“ADA” shall have the meaning set forth in Section 6.2.7.

“Adjustment Date” shall have the meaning set forth in Section 5.5.

“ADOR” shall have the meaning set forth in Section 5.2.13.1.

“Affiliate” means, with respect to any Person, any other Person which Controls,
is Controlled by or is under common Control with the first Person.

“Affiliate Agreements” means any agreements or arrangements between any Seller,
on the one hand, and any Seller, any Affiliate thereof or any entity in which
New Senior Investment Group owns more than a 10% interest, on the other hand,
that binds or otherwise affects any Property or any portion thereof.

“Agreed Appraisal” shall have the meaning set forth in Section 7.7.

“Agreement” shall have the meaning set forth in the introductory paragraph.

“ALF” means assisted living facility.

“Ancillary Documents” means the agreements, instruments and documents
contemplated by Sections 5.2 and 5.3.

“Assigned Contracts” means the contracts set forth on Exhibit M together with
any Violations Cure Contracts that are assigned pursuant to Section 4.8.2 and
any Property Contracts entered into in connection with Capital Improvement
Projects that Purchaser elects to assume prior to Closing.

“Assignment of Lease” means that certain assignment of lease with respect to the
Glen Riddle Lease in the form of Exhibit Q attached hereto.

“Assignment of Management Agreement” shall have the meaning set forth in
Section 7.1.10.2.

“Barkley Project” shall have the meaning set forth in Section 7.9.



--------------------------------------------------------------------------------

“Basket Amount” shall have the meaning set forth in Section 9.4.1.

“Business” means the business of the Properties as conducted on the Effective
Date, including, without limitation, licensed ALF operations.

“Business Day” means any day other than a Saturday or Sunday or Federal holiday
or legal holiday in the any state in which any Property is located.

“CC Affected Property” shall have the meaning set forth in Section 11.5.

“Closing” means, with respect to each Property, the consummation of the purchase
and sale and related Transactions with respect to the applicable Property in
accordance with the terms and conditions of this Agreement.

“Closing Date” shall have the meaning set forth in Section 5.1.

“Closing Statement” shall have the meaning set forth in Section 5.2.7.

“CMS” means United States Department of Health and Human Services, Centers for
Medicare and Medicaid Services.

“Code” means the United States Internal Revenue Code of 1986, as amended,
including the rules and regulations thereunder.

“Commercial Lease” means all real property leases, subleases and other occupancy
contracts, whether or not of record, to which Seller is a party and which
provide for the use or occupancy of space or facilities at any Properties or any
portion of any Property and which are in force as of the Closing Date, other
than any Resident Agreement with any Resident.

“Control” means, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.

“Damages” means all actions, suits, proceedings, governmental investigations,
injunctions, demands, charges, claims, judgments, awards, orders, decrees,
rulings, damages, dues, penalties, fines, costs, amounts paid in settlement,
liabilities, obligations, taxes, liens, actual losses, fees and expenses
(including court costs and reasonable and documented out-of-pocket attorneys’
and accountants’ fees and expenses (but excluding costs of investigation));
provided, however, Damages specifically excludes punitive, incidental,
consequential, special or indirect damages, including without limitation
business interruption, loss of future revenue, profits or income, or loss of
business reputation or diminution in value.

“Data Site” means the data room titled “Project Seahawk Data Room” located at
https://app.box.com/folder/81600183681?utm_source=trans&utm_campaign=collab%2Bauto%20accept%20user
as the same existed at 7:00 p.m. on the date that is one Business Day prior to
the Effective Date.



--------------------------------------------------------------------------------

“Deed” means a deed in the applicable form for such jurisdiction attached hereto
as Exhibit S.

“Deferred Closing” shall have the meaning set forth in Section 5.1.3.

“Deposit” shall have the meaning set forth in Section 2.2.1.

“Deposit Escrow Account” shall have the meaning set forth in Section 3.3.1.

“Effective Date” shall have the meaning set forth in the introductory paragraph.

“Energy Disclosure Information” shall have the meaning set forth in
Section 12.7.3.

“Energy Disclosure Requirements” shall have the meaning set forth in
Section 12.7.3.

“Environmental Laws” means the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response Compensation and Liability Act and other
federal laws relating to pollution, the environment, natural resources, exposure
of any Person to Hazardous Materials, or the protection of human health or
endangered or threatened species, or the actual or threatened Releases,
discharges or emissions into the environment or within structures, as in effect
on the Effective Date together with their implementing regulations and
guidelines as of the Effective Date, and all state, regional, county, municipal
and other local laws, regulation and ordinances that are equivalent or similar
to the federal laws recited above in effect as of the Effective Date.

“EP Percentage” shall have the meaning set forth in Section 2.2.3.

“Escrow Agent” shall have the meaning set forth in Section 2.2.1.

“Excluded Assets” means (i) Excluded Permits, (ii) any Property Contracts (other
than the Assigned Contracts), (iii) cash or other funds, whether in petty cash
or house “banks,” or on deposit in bank accounts or in transit for deposit,
(iv) refunds, rebates, claims, proceeds and awards, or any interest thereon, for
periods or events occurring prior to the Closing Date, (v) utility and other
deposits, (vi) insurance or other prepaid items, (vii) Seller’s proprietary
books and records, (viii) any right, title or interest in or to the Seller
Marks, and (ix) any Excluded Property.

“Excluded Permits” means those Permits which, under applicable Law, are
nontransferable.

“Excluded Property” means any Property designated as an “Excluded Property”
pursuant to Section 4.8.3, 5.1.2 and 11.5.

“Excluded Violations Cure Contract” shall have the meaning set forth in
Section 4.8.3.

“Executory Period” shall have the meaning set forth in Section 4.1.1.

“Facility” shall mean each ALF operated on each of the Properties.

“Failed License Property” shall have the meaning set forth in Section 5.1.2.



--------------------------------------------------------------------------------

“FHA” shall have the meaning set forth in Section 6.2.7.

“Florida Generator Projects” shall have the meaning set forth in Section 7.11.

“Fundamental Representations” shall have the meaning set forth in Section 9.1.

“General Assignment” shall have the meaning set forth in Section 5.2.3.

“Glen Riddle” means that certain Property commonly known as “Glen Riddle” having
an address of 263 Glen Riddle Road, Media, PA 19063.

“Glen Riddle Lease” means that certain Lease dated as of May 23, 1997 by and
between The Residence at Glen Riddle, LP, as successor-in-interest to Senior
Quarters at Glen Riddle, L.P., as lessee, and Thomas F. Pietras and Anna Marie
Pietras, as lessor, as assigned by that certain Lease Assignment and Assumption
Agreement, dated as of August 1, 2013, by and between The Residence at Glen
Riddle, LP, as assignor, and NIC 7 Glen Riddle Owner LLC, as assignee (as may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms and conditions thereof).

“Glen Riddle Leased Property” shall have the meaning set forth in the recitals.

“Governmental Authority” means, individually and collectively, any federal,
state, municipal, local or foreign government, including each of their
respective branches, departments, agencies, commissions, boards, bureaus,
courts, instrumentalities or other government appointed, quasi-governmental or
regulatory authority, reporting entity or agency, domestic, foreign or
supranational, including without limitation CMS.

“Governmental Program” means any Federal, state or local governmental
reimbursement programs administered through a Governmental Authority or
contractor thereof (including a Governmental Program Payor), including without
limitation the Medicaid program or any successor program.

“Governmental Program Payor” means a Payor which has a contract with a
Governmental Authority to arrange for the provision of health care and/or
related services to Governmental Program beneficiaries, and who receives
reimbursement from a Governmental Authority to do so, and without limitation
includes Payors under such contracts with State Medicaid programs.

“Hazardous Materials” means any substance, material, chemical, pollutant,
contaminant, pesticide, fungicide, rodenticide, poison, petroleum or petroleum
product, radioactive substance, biological material, wastes and any “hazardous
substance,” “hazardous waste,” “pollutant,” or “contaminant” as defined under
Environmental Laws, including lead, asbestos, friable materials and
polychlorinated biphenyls or any other material regulated under, or that could
cause liability under, Environmental Laws.

“Improvements” means all buildings and improvements located on the Land.



--------------------------------------------------------------------------------

“Indebtedness” means all debts, liabilities, commitments, obligations and
guaranties, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, matured or unmatured, joint or several, due or to become due, vested
or unvested, executory, fixed, determined or determinable.

“Indemnified Person” shall have the meaning set forth in Section 9.5.

“Indemnifying Person” shall have the meaning set forth in Section 9.5.

“Independent Contract Consideration” shall have the meaning set forth in
Section 12.7.1.

“Interim Arrangement” shall have the meaning set forth in Section 7.1.10.2.

“Initial Closing” shall have the meaning set forth in Section 5.1.3.

“Initial Extended Date” shall have the meaning set forth in Section 5.1.1.

“Inspection Violation Event” shall have the meaning set forth in Section 4.8.2.

“Land” means, collectively, all of those certain tracts of land described on
Exhibit A, and all rights, privileges and appurtenances pertaining thereto.

“Law” or “Laws” means all applicable local, Federal and state laws, statutes,
rules, regulations, ordinances and any amendments thereto, as well as each, any,
and all legal directives, orders, and any amendments thereto, of all local,
Federal, state and other governmental and regulatory bodies, including any
Governmental Authority, administrative tribunals, and courts which have
jurisdiction over the operation and conduct of the Business.

“Lender Appraisal” shall have the meaning set forth in Section 7.7.

“Licensing Applications and Notices” shall have the meaning set forth in
Section 7.1.10.1.

“Licensing Surveys” means survey reports, waivers of deficiencies, plans of
correction, and any other investigation reports issued by the applicable
Governmental Authority with respect to any Property in respect of any Operating
Licenses.

“Liquidity Covenant End Date” shall have the meaning set forth in Section 9.5.6.

“Management Agreements” means, collectively, the management agreements set forth
on Schedule II.

“Managers” means, collectively, the managers set forth on Schedule II.

“Material Adverse Effect” means any result, occurrence, fact, event, change or
effect that, individually or in the aggregate with other such results,
occurrences, facts, events, changes, or effects, has had or would have a
materially adverse effect on the use, value or operation of the Properties,
taken as a whole.



--------------------------------------------------------------------------------

“Medicaid” means Title XIX of the Social Security Act, including the Medicaid
waiver programs under Sections 1115, 1915(b), 1915(c) of the Social Security Act
or under other applicable authorities.

“Miscellaneous Property Assets” means all warranties, plans, drawings, books,
records, resident records and other items of intangible personal property
maintained in any form or format, by Seller relating to the ownership or
operation of the Properties and owned by Seller.

“Monetary Lien” means judgment liens against Seller, tax liens (except for the
lien of real estate taxes not yet due and payable as of the Closing Date),
broker’s liens, any mechanic’s, materialmen’s or similar liens or other liens,
encumbrances or other matters removable by the payment of money, in each case
recorded against, or otherwise affecting, any Property, in all cases to the
extent such lien is (x) not caused by Purchaser or any Purchaser Party and
(y) not the responsibility of a tenant under a Commercial Lease to remove. In no
event shall any Must Cure Exception constitute a Monetary Lien.

“Mortgage” shall have the meaning set forth in Section 4.4.1.

“Must Cure Exception” means any matter listed on Schedule III attached hereto.

“Natural Hazard Expert” shall have the meaning set forth in Section 12.7.2.

“New Exception” shall have the meaning set forth in Section 4.6.

“New Exception Review Period Expiration Date” shall have the meaning set forth
in Section 4.6.

“No-Approval Required Licenses” shall have the meaning set forth in
Section 7.1.10.1.

“Notice of Claim” and “Noticed Claim” shall have the meaning set forth in
Section 9.4.2.

“Notice of Third Party Claim” shall have the meaning set forth in Section 9.5.1.

“OpCo Seller” shall have the meaning set forth in the preamble.

“Operating Licenses” means the Permits required by Governmental Authorities in
order to operate each Property, and all certificates of need or certificates of
authority required by any Governmental Authority to operate the applicable
Property.

“Original Scheduled Closing Date” shall have the meaning set forth in
Section 5.1.

“Outside Claim Date” shall have the meaning set forth in Section 9.1.

“Outstanding Removal Cap Matter” shall have the meaning set forth in
Section 4.4.2.

“PATRIOT ACT” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.



--------------------------------------------------------------------------------

“Payor” means any third party, which is not a Governmental Authority, and which
provides for reimbursement to Seller for health care and/or    services rendered
or to be rendered to a Resident, and without limitation includes a health
insurer, a health maintenance organization, and any managed care organization
not licensed as either of the foregoing, and which includes any Governmental
Program Payor.

“Permits” means all licenses, agreements, provider numbers, approvals,
accreditation, orders, no objection letters, certificate, permits, clearances,
and other consents, approvals and authorizations issued by or required by any
Governmental Authority, or by any Person or Payor necessary to operate
(including post-Closing to the extent permitted) each Property as a senior
living facility and as currently operated in the ordinary course including,
without limitation, any and all such consents and authorizations in connection
with, utilized by, or necessary for each Property to secure reimbursement for
ALF and related services from any Governmental Program, including without
limitation provider agreements with and provider numbers under the Medicaid
(including its fiscal intermediaries) program, and from any Payor, including
without limitation any Governmental Program Payor.

“Permitted Exceptions” shall have the meaning set forth in Section 4.3.

“Person” means an individual, a limited liability company, a joint venture, a
corporation, a company, a partnership, an association, a trust, a Governmental
Authority, a division or operating group of any of the foregoing or any other
entity or organization.

“Personal Property” means all furniture, furnishings, fittings, equipment,
machinery, apparatus, appliances and other articles of tangible and intangible
personal property located on the Land or in the Improvements, to the extent
transferable, and used exclusively in connection with the operation of all or
any part of any one or more of the Properties, including without limitation, the
Miscellaneous Property Assets; provided, however, that the term “Personal
Property” specifically excludes (i) assets that are not owned by Seller
(including, without limitation, assets owned or leased by any Resident, tenant,
guest, employee or other person furnishing goods or services to one or more
Properties), (ii) assets leased by Seller (except pursuant to the Glen Riddle
Lease), and (iii) assets owned by Seller but not used exclusively for the
business or operation of one or more Properties. In addition, the term “Personal
Property” specifically excludes (i) all mobile and personal communication
devices, including, without limitation all cellular phones, smartphones,
tablets, phablets, netbooks and check and credit card scanning devices and
(ii) desktop, laptop and peripheral computers and data storage devices together
with related electronic devices, accessories, printers (other than any copier
machines owned by Seller), monitors and keyboards other than computer equipment
necessary to operate security or gate systems at the Properties. Seller shall
have the right to remove any software or data from any computer equipment at the
Properties that it determines to be proprietary or confidential.

“Post-Closing Violations Escrow” shall have the meaning set forth in
Section 4.8.2.

“Prohibited Person” means any of the following: (a) a person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224 on Terrorist Financing (effective September 24, 2001) (the
“Executive Order”), the PATRIOT ACT or any other applicable Laws relating to
terrorism or money laundering; (b) a person or entity directly



--------------------------------------------------------------------------------

owned or controlled, or to its knowledge, indirectly controlled by, or acting
for or on behalf of any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (c) a person or
entity that is named as a “specially designated national” or “blocked person” on
the most current list published by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is, to its knowledge, affiliated with any
person or entity identified in clause (a), (b), (c) and/or (d) above.

“PropCo Seller” shall have the meaning set forth in the preamble.

“Properties” means, individually or collectively as the context may require,
(a) each of the Lands and Improvements and all rights of Seller, if any, in and
to all of the easements, rights, privileges, and appurtenances belonging or in
any way appertaining to each of the Lands and Improvements, (b) all rights,
title, interest and privileges, if any, whether legally or beneficially held, in
and to any and all Assigned Contracts, Resident Agreements, and Permits, to the
extent such Permits are, with or without consent, assignable or transferable
(other than Excluded Permits), and the right, if any, of Seller in and to the
Personal Property, and (c) the Miscellaneous Property Assets owned by Seller
which are located on the Properties and/or used exclusively in the operation of
the Properties (including, but not limited to, business records and motor
vehicles used by Seller or any of its Affiliates exclusively in connection with
the operation of any Property), but specifically excluding the Excluded Assets;
provided that, in no event shall an Excluded Property be deemed a Property
hereunder.

“Property Appraisals” means (i) with respect to any Property that is intended to
be subject to financing at Closing, the Lender Appraisal, and (ii) with respect
to any other Property, the Agreed Appraisal.

“Property Contracts” means all contracts, agreements, equipment leases, purchase
orders, maintenance, service, and similar contracts, regardless of whether
entered into by Seller, Manager, or an Affiliate of either, which relate
exclusively to the ownership, maintenance, on-going repair and/or operation of,
or otherwise bind the owner of, one or more of the Properties (or any portion
thereof), whether or not assignable by their terms, including any Commercial
Lease, but specifically excluding (i) any Resident Agreements, (ii) any national
contracts entered into by Seller, Manager, or any Affiliate of Seller relating
to any Property and other facilities that are not included in such Property and
(iii) any Management Agreement.

“Property Contracts List” shall have the meaning set forth in Section 6.1.4.

“Property Employees” means the employees employed by the Manager at each
Property.

“Property Statements” means the statements identified in Schedule 6.1.17,
including the notes and schedules thereto.

“Proratable Items” shall have the meaning set forth in Section 5.4.1.



--------------------------------------------------------------------------------

“Purchase Price” means the consideration to be paid by Purchaser to Seller for
the purchase of the Properties pursuant to Section 2.2.

“Purchase Price Reduction Percentage” shall have the meaning set forth in
Section 2.2.3.

“Purchaser” shall have the meaning set forth in the introductory paragraph.

“Purchaser Appraisal” shall have the meaning set forth in Section 7.7.

“Purchaser Default” shall have the meaning set forth in Section 10.1.

“Purchaser Exclusion Election” shall have the meaning set forth in
Section 4.8.3.

“Purchaser Indemnifiable Damages” shall have the meaning set forth in
Section 9.3.

“Purchaser Indemnified Parties” shall have the meaning set forth in Section 9.2.

“Purchaser Knowledge Individuals” shall have the meaning set forth in
Section 6.3.7.

“Purchaser Licensing Extension” shall have the meaning set forth in Section 5.1.

“Purchaser Parties” shall have the meaning set forth in Section 4.1.1.

“Purchaser’s Bring Down Certificate” shall have the meaning set forth in
Section 5.3.4.

“Purchaser’s Knowledge” shall have the meaning set forth in Section 6.3.

“Purchaser’s Lender” shall mean a lender to Purchaser or its Affiliates that
intends to make a loan secured by one or more of the Properties.

“Purchaser’s Representations” shall have the meaning set forth in Section 6.3.

“Records Hold Period” shall have the meaning set forth in Section 5.7.

“Release” means any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment or within any building, structure,
facility or fixture.

“Removal Cap Amount” shall have the meaning set forth in Section 4.4.2.

“Removal Cap Matters” shall have the meaning set forth in Section 4.4.2.

“Remove” means, with respect to any matter disclosed in the Title Documents,
that Seller causes the Title Company to remove or fully affirmatively insure
(without additional cost to the Purchaser) over such matter as an exception to
the applicable Title Policy for the benefit of Purchaser, whether such removal
or insurance is made available, at the sole discretion of Seller, in
consideration of payment, bonding, indemnity of Seller or otherwise.

“Rent Roll” shall have the meaning set forth in Section 6.1.8.



--------------------------------------------------------------------------------

“Required Consents” shall have the meaning set forth in Section 6.1.14.

“Required License Approval” shall have the meaning set forth in
Section 7.1.10.1.

“Resident” means any individual entitled to occupy any Property under a Resident
Agreement.

“Resident Agreements” means all leases, subleases and other occupancy contracts,
whether or not of record which provide for the use or occupancy of residential
space or facilities in any Property and which are in effect, with respect to
such Property.

“Resident Agreements Assignment” shall have the meaning set forth in
Section 5.2.4.

“Scheduled Closing Date” shall have the meaning set forth in Section 5.1.

“Seller” shall have the meaning set forth in the introductory paragraph.

“Seller Appraisal” shall have the meaning set forth in Section 7.7.

“Seller Cap Notice” shall have the meaning set forth in Section 4.8.3.

“Seller Default” shall have the meaning set forth in Section 10.2.

“Seller Delivery Date” shall have the meaning set forth in Section 7.1.10.1.

“Seller Failed License Action” shall have the meaning set forth in Section 10.1.

“Seller Funding Election” shall have the meaning set forth in Section 4.8.3.

“Seller Indemnifiable Damages” shall have the meaning set forth in Section 9.2.

“Seller Indemnified Parties” shall have the meaning set forth in Section 9.3.

“Seller Knowledge Individuals” shall have the meaning set forth in Section 6.2.

“Seller Liability Cap” shall have the meaning set forth in Section 9.4.1.

“Seller Marks” means all words, phrases, slogans, materials, software,
proprietary systems, trade secrets, proprietary information and lists, and other
intellectual property owned or used by Seller, the Manager, or any Affiliate of
Seller or Manager in the marketing, operation or use of any Property (or in the
marketing, operation or use of any other properties managed by the Manager or
owned by Seller or an Affiliate of either Manager or Seller).

“Seller’s Bring Down Certificate” shall have the meaning set forth in
Section 5.2.6.

“Seller’s Deliveries” means all due diligence information delivered by Seller to
Purchaser under the Access Agreement, including, without limitation, all
information posted on the Data Site.



--------------------------------------------------------------------------------

“Seller Expired License” shall have the meaning set forth in Section 7.1.10.3.

“Seller’s Knowledge” shall have the meaning set forth in Section 6.2.

“Seller’s Representations” means the representations and warranties set forth in
Section 6.1, in each case as modified by the Disclosure Schedules in accordance
with the first paragraph of Article VI.

“Seller Termination Notice” shall have the meaning set forth in
Section 7.1.10.5.

“Single Property Appraised Value” means the appraised value of a Property set
forth in the applicable Property Appraisal; provided, that if a Property
Appraisal is not available on the date of determination of the Single Property
Appraised Value as required herein, the Single Property Appraised Value for such
Property shall be the Agreed Appraisal.

“Single Property Relative Value” means, with respect to a particular Property,
the product obtained by multiplying: (a) the fraction expressed as a percentage:
(i) the numerator of which is the Single Property Appraised Value of such
Property; and (ii) the denominator of which is the Total Appraised Value; and
(b) the Purchase Price.

“Surveys” shall have the meaning set forth in Section 4.2.

“Tax Certiorari Proceeding” shall have the meaning set forth in Section 7.4.

“Tax Representations” shall have the meaning set forth in Section 9.1.

“Taxes” means any United States federal, state, local or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated or other tax
of any kind whatsoever, including any interest, penalty or addition thereto,
whether disputed or not and including any obligation to indemnify or otherwise
assume or succeed to the Tax liability of any other Person.

“Third Party Claim” shall have the meaning set forth in Section 9.5.1.

“Third Party Payor Program” shall have the meaning set forth in
Section 6.1.15(b).

“Third-Party Reports” means any reports, studies or other information prepared
or compiled for Seller or Purchaser by any consultant or other third-party in
connection with Purchaser’s investigation of the Properties including, without
limitation, all leases, surveys, title policies, zoning reports, environmental
reports, licensing, plans and specifications, service contracts, and other
contracts and agreements with respect to any Property as Purchaser shall
reasonably request.

“Title Commitment” shall have the meaning set forth in Section 4.2.



--------------------------------------------------------------------------------

“Title Company” shall have the meaning set forth in Section 2.2.1.

“Title Documents” shall have the meaning set forth in Section 4.2.

“Title Policy” means, with respect to each Property, a standard American Land
Title Association owner’s 2016 title insurance policy or for any Property
located in the State of Texas, a Texas (Form T-1) Owner’s Policy of Title
Insurance, in each case for the applicable Land and Improvements issued by the
Title Company pursuant to the applicable Title Commitment, using the current
policy jacket customarily provided by the Title Company, in an amount equal to
that portion of the Purchase Price allocated to real property relating to such
Property pursuant to a Property Appraisal, subject only to the Permitted
Exceptions.

“Title Update” shall have the meaning set forth in Section 4.6.

“Total Appraised Value” means the aggregate amount of all Single Property
Appraised Values.

“Transactions” means any and all transactions contemplated by the terms of this
Agreement, including, without limitation, the Ancillary Documents.

“Uncollected Rents” means all rent (whether fixed monthly rentals, additional
rentals, escalation rentals, retroactive rentals, operating cost pass-throughs
or other sums and charges payable by Residents under the Resident Agreements,
and any income and revenues from any portion of the Properties (including in
connection with any Commercial Lease) due and payable, and attributable to the
period, prior to the Closing Date but which has not been collected by Seller as
of the Closing Date.

“Violation” shall have the meaning set forth in Section 6.1.10.

“Violations Cure Cap” shall have the meaning set forth in Section 4.8.2.

“Violations Cure Contract” shall have the meaning set forth in Section 4.8.2.

“Voluntary Encumbrances” shall have the meaning set forth in Section 4.4.3.

“Windsor Insured Projects” shall have the meaning set forth in Section 5.4.10.